Execution Version

TRANSITION SERVICES
AND LICENSE AGREEMENT

This TRANSITION SERVICES AND LICENSE AGREEMENT (this “Agreement”), is
made and entered into as of January [--], 2019 (the “Eff`ective Date”) by and among STUDIO
ENTERPRISE MANAGER, LLC, a Delaware limited liability company (“Studio”), and
DREAM CENTER EDUCATION HOLDINGS, LLC, an Arizona not-f`or-profit limited liability
company (“DCEH”). Studio and DCEH may be referred to herein individually as a “P_a_rty” and
collectively as the “Parties”.

WHEREAS, Studio has entered into certain Managed Services Agreements (collectively,
the “Managed Services Agreements”), each dated as of the date hereof, with each of DREAM
CENTER SOUTH UNIVERSITY, LLC, an Arizona not-for-profit limited liability company
(“South” and collectively with all of its Subsidiaries and campuses immediately following the
Change of Control With respect to South, “South University”), ARGOSY EDUCATION
GROUP, LLC, a California not-for-profit limited liability company (“M”), DREAM
CENTER ARGOSY UNIVERSITY OF CALIFORNIA, LLC, a California not-for-profit limited
liability company (“Argosy” and collectively with AEG and all of their respective campuses, the
“Argosv University System”), THE ARTS INSTITUTES INTERNATIONAL, LLC, an Arizona
not-for-profit limited liability company (“Ai” and collectively With all of its Subsidiaries and
campuses immediately following the Change of Control With respect to Ai, the “Ai Universig;
System” and South University, the Argosy University System and the Ai University System

together, the “Universi§{ Systems”);

WHEREAS, on December 22, 2018, Studio, DCEH, the Ai University System and
certain Subsidiaries, Af`filiates and Related Persons of the aforementioned Parties entered into a
Framework Agreement (as amended, restated or otherwise modified from time to time, the
“Framework Agreement”), a Master Bundled Services Agreement (as amended, restated or
otherwise modified from time to time, the “Bundled Services Agreement”), a Technology
License and Services Agreement (as amended, restated or otherwise modified from time to time,
the “Technology License and Service A,qreement”), a Master Asset Purchase Agreement (as
amended, restated or otherwise modified from time to time, the “Ai Asset Purchase
Agreement”), a License Agreement (as amended, restated or otherwise modified from time to
time, the “Ai License”), a Grant Back License Agreement (as amended, restated or otherwise
modified from time to time, the “Ai Grant Back License”) and a Restrictive Covenant
Agreement (as amended, restated or otherwise modified from time to time, the “Restrictive
Covenant Agreement” and collectively With the Framework Agreement, Bundled Services
Agreement, Technology License and Services Agreement, Ai Asset Purchase Agreement, Ai
License and Ai Grant Back License, the “Ai Transaction Documents”);

WHEREAS, this Agreement is being executed in connection with and pursuant to that
certain Interim Framework Agreement (the “IFWA”) dated as December 26, 2018, by and
among Studio, DCEH, the University, Candlewood Special Situations Master Fund II, L.P., a
Cayman Islands limited partnership, Flagler Master Fund SPC, LTD, a Cayman Islands
segregated portfolio company, for and on behalf of the Class B segregated portfolio and the other
Persons set forth on the signature pages thereto; ,

EXH|B|T

___L___

igaiase§zsz-i}

 

WHEREAS, prior to the date hereof, the University Systems were Affiliates of DCEH
and received certain services from DCEH (the “Managed Services”);

WHEREAS, following the date hereof, pursuant to the respective Managed Services
Agreements, Studio and its Subsidiaries and Affiliates will provide the Managed Services to the
University Systems;

WHEREAS, in order to perform the Managed Services pursuant to the Managed
Services Agreements, Studio Will subcontract certain of the Managed Services from DCEH;

WHEREAS, Studio and its Subsidiaries and Affiliates will need the full right and ability
to Use certain software and other Technology or to receive certain Managed Services from
DCEH, in connection With performing the Managed Services under the Managed Services
Agreements;

WHEREAS, DCEH desires to convey to Studio and its Subsidiaries and Affiliates the
full right and ability to Use such software and other Technology and to receive certain Managed
Services, all as delineated more fully herein; and

WHEREAS, this Agreement is an integral component of the transactions consummated
pursuant to the Managed Services Agreements.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the receipt and sufficiency of which is hereby acknowledged,
the Parties hereto hereby agree as follows:

ARTICLE I
Definitions

Capitalized terms that appear in this Agreement are used with the meanings set forth in Exhibit l
(attached hereto and incorporated herein by reference), or otherwise where such term is first
identified and set off by quotation marks.

ARTICLE II
Transition Services

2.1 Transition Services.

(a) Transition Services. DCEH agrees to provide, or to cause its Affiliates to
provide, the certain transition services set forth on Schedule A attached hereto and such other
Managed Services as may be required for Studio to perform its obligations under the Managed
Services Agreements (the “Transition Services”) for the periods set forth on Schedule A.

(b) Standard of Services. DCEH agrees that it Will provide or cause to be
provided the Services in an ethical, professional, Workmanlike manner and in all material
respects in accordance With this Agreement, the Laws identified in Schedule B and relevant
evolving state of the industry standard. In addition, DCEH agrees that its provision of the

NY;1156384 {()1282732_1}_ 2 _

Services shall be made in accordance with all standards applicable to Studio under the Managed
Services Agreements.

(c) Confidentialigg. DCEH agrees to be bound by the provisions of Section 6
of each Managed Services Agreement, as a “Receiving Party” thereunder with respect to any
Confidential Inforrnation received by DCEH as a result of performing the Services.

(d) Dedicated Employees. DCEH shall cause each Person set forth in
Schedule C, as may be updated by Studio from time to time (the “Dedicated Employees”) to
dedicate 100% of its working time and attention to the provision of the Transition Services with
respect to the Ai University System for so long as such persons are employed by DCEH. DCEH
shall cooperate with Studio to transition the employment of the Dedicated Employees to the Ai
University System or to Studio or its Affiliates, in each case as specified by Studio.

(e) Access to Assets and Pror)erties. DCEH shall provide Studio and its
Affiliates, and each University System and its Affiliates, and each of their respective officers,
directors, employees, agents, advisors and representatives With full use of, and full access to, the
assets and properties of DCEH and its Affiliates as may be necessary or desirable for Studio to
perform the Services under the Managed Services Agreements.

(f) Reliance on Services. DCEH acknowledges and agrees that it has been
provided with a copy of each Managed Services Agreement. DCEH understands and agrees that
in entering into such Managed Services Agreement, Studio was relying on this Agreement and
the performance by DCEH of its obligations hereunder. DCEH acknowledges and agrees that
Studio is entitled to rely upon its covenants and agreements as set forth herein in entering into
the Managed Services Agreements.

2.2 Transition Services Fees. In consideration of providing the Transition Services,
Studio shall pay or cause to be paid to DCEH or its designee the monthly fees set forth on
Schedule A (the “TSA Fee”), payable within ten (lO) Business Days after the end of each month
of the Term; provided that, for any month of the Term, to the extent that the amount of Service
Fees paid to Studio by any University System pursuant to the applicable Master Services
Agreement is not sufficient for Studio to pay for all Non-Core Expenses (other than the TSA
Fee) of such University System (the amount of such shortfall, the “TSA Fee Shortfall”), then the
TSA Fee payable to DCEH for such month shall be reduced by the amount of the TSA Fee
Shortfall for such month, which shall accrue and become payable to DCEH only when the
amount of Service Fees paid to Studio by such University System exceeds the amount of all
Non-Core Expenses (other than the TSA Fee) of such University System then due and payable
for such period, and then such TSA Fee Shortfall shall only be payable to the extent of such
excess. For the avoidance of doubt, in no event shall Studio or any of its Affiliates be required to
fund any TSA Fee Shortfall.

2.3 Termination of Bundled Services Agreement and Technology License and
Services Agreement. The Parties hereto agree that this Agreement supersedes the Bundled
Services Agreement and the Technology License and Services Agreement (the “_Rrio_r
Agreements”) and that no Person shall have any liability or obligation under the Prior
Agreements, it being understood that no goods were conveyed or services performed under such

NY:1156384 {01282732-1}- 3 -

Prior Agreements. NotWithstanding the foregoing, no Party to the Prior Agreements shall be
relieved from any liability related to any breach of such Agreement by such Party prior to the
date of execution and delivery of this Agreement.

ARTICLE III
Technology License and Services

3.1 Proprietary Technology License. DCEH (on behalf of itself and its Affiliates)
hereby grants to the Studio Entities, a world-wide, lillly paid-up, royalty-free, perpetual, non-
exclusive, irrevocable, sublicensable (through multiple levels), transferrable (to the Studio
Entities’ present and future Affiliates and as permitted in Section 8.7 (Assignment)) license to
Use, by and through Authorized Users, the Proprietary Technology (and all Intellectual Property
Rights therein), to conduct the Business, both as the Business is now conducted and as the Studio
Entities (or the Studio Entities’ designees, successors or assigns) determine to conduct the
Business in the future; provided however, such license to Use shall not include the right to
license, sell, rent, lease, transfer, assign, distribute, display, host, outsource, disclose, permit
timesharing or service bureau use, or otherwise commercially exploit or make the Proprietary
Technology available to any third-party other than as expressly permitted under the terms of this
Agreement or any Master Services Agreement. To the extent that any Proprietary Technology is
owned or controlled by any Affiliate of DCEH, DCEH represents and warrants that such
Affiliate has the rights to grant the foregoing license. DCEH shall (and Will cause its Affiliates
to), at the Studio Entities’ request and expense, execute and deliver such instruments and take
Such other reasonable actions as may be requested by the Studio Entities to perfect and maintain
the Studio Entities’ rights in the Proprietary Technology which are granted under this
Agreement. Other than the existing limits imposed pursuant to any Third-Party Agreement that
is necessary to operate the Proprietary Technology, there are no limits on the number of
Authorized Users for the Proprietary Technology.

3.2 Agreement to Provide Existing Services. Without limiting any other obligation
herein, DCEH shall provide the Studio Entities, at all times during the Term, with access to:
(a) all of the services (the “Shared IT Services”) that it provides now to the University Systems
with respect to the Shared IT Systems, including access and Use of those Shared IT Systems set
forth on Exhibit 7 and (b) all of the services (the “Other Third-Partv IT Services”) that it
provides now to the University Systems With respect to Third-Party Materials other than Shared
IT Systems, including access and Use of such Third-Party Materials, in each case ((a) and (b)) in
consideration of the TSA Fee and not at any incremental cost or expense to the Studio Entities.
lt is expressly understood and agreed by Studio that the Shared IT Systems and the Other Third~
Party IT Services shall consist of three categories of agreements: (i) agreements for which the
Studio Entities shall hold the position of an end user, (ii) agreements for which the Studio
Entities shall have administrator rights; and (iii) agreements for which the Studio Entities shall
have the right to request certain reports pursuant to a service level agreement or “SLA” in
addition to the associated Shared IT Services, in each case ((i)-(iii)) consistent with the rights,
access permissions and reports DCEH receive on the Effective Date. The foregoing Shared IT
Services and the Other Third-Party lT Services shall be provided on the fee basis specified in the
previously mentioned Schedule A hereto.

NY;1156334 {01282732_1}_ 4 _

3.3 Authorized Users. DCEH hereby authorizes the Studio Entities and their
Affiliates (including present and future Affiliates) to access and Use the Shared IT Services and
the Other Third-Party IT Services, by and through Authorized Users and such authorization is
granted under any lntellectual Property Rights held by DCEH. During the Term, the number of
Authorized Users for the Shared lT Services and the Other Third-Party IT Services shall be no
less than currently authorized for each University System and, if the Studio Entities request
additional Authorized Users, the cost of such additional Authorized Users shall be borne by the
Studio Entities. DCEH shall provide the Studio Entities with training, passwords, network links,
connections, assistance, hardware, and other items and materials necessary and sufficient to
enable the Studio Entities to access and utilize the Shared lT Systems and to receive Shared IT
Services, including those detailed in Schedule A, and to receive the Other Third-Party IT
Services (and access and utilize the Third-Party Materials underlying such Other Third-Party IT
Services). The Shared IT Services and, to the extent applicable, the Other '»Third-Party IT
Services, shall be provided on the fee basis specified in the previously mentioned Schedule A.
During the Term, DCEH shall ensure that (x) the Studio Entities have access to the current
versions of (l) Shared IT Systems and (2) Third-Party Materials underlying the Other Third-
Party IT Services, and (y) that the Shared IT Services and Other Third-Party IT Services are free
of material defects, and can be used consistent with how they are currently used by the
University Systems.

3.4 Third-Party Agreements; Assistance. Without limiting DCEH’s obligations
hereunder, DCEH agrees to provide written notice to the Studio Entities no less than 120 days
prior to the expiration date of each Third-Party Agreement held by DCEH. The Studio Entities
shall give written notice to DCEH no less than 60 days prior to the expiration date of such Third-
Party Agreement as to Whether the Studio Entities desire to (a) obtain their own Contract for
such Third-Party Agreement or (b) continue to receive the Shared IT Services and the Other
Third-Party IT Services, as applicable, under such Third~Party Agreement on the fee basis
specified in the previously mentioned Schedule A, in Which case DCEH shall renew such Third-
Party Agreement. If the Studio Entities notify DCEH that the Studio Entities Wish to obtain their
own Contract, then DCEH Will provide reasonable assistance in the negotiations with the third-
party vendor under such Third-Party Agreement and the Studio Entities shall bear any fees and
expenses associated With obtaining such separate Contract.

3.5 Delivery of Technology Used by the Business and Studio Data.

(a) Deliverv of Proprietary Software Materials. The Studio Entities will set
up an account with Microsoft Team Foundation Server (“_B”) and, within seven (7) Business
Days after the Studio Entities set up such an account, pursuant to the license granted in
Section 3.1, DCEH will provide the Studio Entities With access to all of the Proprietary Software
Materials via TFS, and will not take any action or omit to take any action that would prevent the
Studio Entities from having continuous access to the Proprietary Software Materials via TFS
during the Terrn. DCEH shall ensure that, at all times, the Proprietary Software Materials
include, for each item of Proprietary Software, the Source Code and the Object Code, and a full
Working copy of such Proprietary Software that is executable and loadable in an operating
environment identical to or substantially the same as the one now utilized by DCEH, and that is
sufficient for purposes of understanding, operating, hosting, supporting, maintaining, modifying,
` developing Updates` to, integrating other technology with, and otherwise Using` all such

NY:1156384 {01282732-1}- 5 -

Proprietary Software. The Studio Entities agree that the Source Code and the Object Code are
provided to them solely to assure their ability to enjoy the full benefit of the license granted in
Section 3.l and the Studio Entities agree that they shall not provide a copy of the Source Code or
Object Code to any Person other than a Representative of the Studio Entities and then only for
the purposes of the license granted in Section 3.l. The Studio Entities will not pay for any
efforts to create such Proprietary Software Materials or to create a version or segregation of such
Proprietary Software Materials from any other software or materials of DCEH or its Affiliates;
provided however, if the Studio Entities request any Developed Technology, the Studio Entities
shall pay for such Developed Technology at the rate of $61.50 per person per hour (the “Hourly
_Ka_t_e”). F or avoidance of doubt, except as is required to be included in the Proprietary Software
Materials delivered by TFS, DCEH is not required to maintain with Studio a duplicate
standalone fully operational environment (e.g., servers and other hardware) that is continuously
running the Proprietary Software nor» are they required to build an operating environment that
duplicates the one now utilized by DCEH. DCEH shall update the Proprietary Software
Materials on TFS every thirty (30) days to ensure that the Proprietary Software Materials
represent the latest version of the Proprietary Software and a fully Useable copy of each item of
Proprietary Software. DCEH shall ensure that the services of sufficient Authorized Personnel
are available to the Studio Entities and the Studio Entities’ designees and provide sufficient
information to the Studio Entities so that the Studio Entities and their designees are informed and
instructed on how to prepare an executable copy of, operate, host, support, maintain and
otherwise Use each item of Proprietary Software (together With any Termination Assistance
Services provided in the event that the Studio Entities terminate this Agreement Without cause,
but excluding in all cases any Shared IT Services, the “DCEH IT Support Services”), subject to
Section 3.9. To the maximum extent permitted by Law, DCEH shall and hereby does Waive any
restrictions under contract or by operation of law that Would prohibit their Authorized
Personnel’s performance under this Section 3.5 and shall cause their Authorized Personnel to do
the same, as applicable

(b) Deliverv of Studio Data to the Studio Entities. DCEH, as soon as is
reasonably practicable following the Effective Date and in any case Within ten (lO) Business
Days, shall deliver to the Studio Entities a complete, accurate, and up-to-date copy of the Studio
Data, electronically or by other means, as reasonably requested by the Studio Entities in writing,
promptly following the Studio Entities’ request. Every thirty (3()) days, DCEH shall provide an
accurate, complete and up-to-date copy of the Studio Data that is maintained by DCEH on the
Shared IT Systems in a format reasonably specified by the Studio Entities.

(c) Access to Other Technologv. To the extent not covered by Sections 3.5§ al
and Section 3.5§b l, DCEH agrees to provide access to all other Technology Used by the Business
as necessary for the Studio Entities to conduct the Business and hereby authorizes the Studio
Entities to access and Use such Technology Used by the Business, consistent with how it is
accessed and Used on the Effective Date (and, with respect to the Developed Technology, how it
is Used after the Effective Date). lt is expressly understood and agreed by Studio that such
Technology Used by the Business shall consist of three categories of agreements: (i) agreements
for which the Studio Entities shall hold the position of an end user, (ii) agreements for which the
Studio Entities shall have administrator rights; and (iii) agreements for which the Studio Entities
shall have the right to request certain reports pursuant to a service level agreement or “SLA” in
addition to the associated Shared IT Services, in each case ((i)-(iii)) consistent With the rights,

NY:1156384 {01282732-1}- 6 -

access permissions and reports DCEH receives on the Effective Date (and, with respect to
Developed Technology, consistent with the rights, access permissions and reports received after
the Effective Date). Without limiting DCEH’s other obligations under this Agreement, DCEH
shall provide to the Studio Entities all necessary passwords, network links, connections,
assistance, hardware, and other items and materials necessary and sufficient to enable the Studio
Entities to access and Use the Technology Used by the Business to the full extent permitted by
this Agreement, promptly following the Studio Entities’ request, Without limiting the foregoing,
as soon as reasonably practicable following and in any case within thirty (30) days following the
Effective Date of this Agreement, DCEH shall transfer to the Studio Entities full and
unencumbered access to and administrative rights With respect to all domain names and social
media accounts used in, held for use in, or necessary for the operation of the Business as it is
currently conducted; provided, that the Parties together shall ensure that all links between any
national Art Institute social media account and any social media account for Ai Pittsburgh and Ai
Online have been deactivated and provided further that the Studio Entities shall comply With
SectionZ of the Ai Grant Back License. To the extent not covered by Sections 3.5gal and
Section 3.5§b1, DCEH shall ensure that, at all times during the Term following the delivery of or
provision of access to Third-Party Materials, the Studio Entities have a copy of, or access to a
copy of, a complete, fully Use-able copy of such Technology Used by the Business that is:
(i) free of material defects, and (ii) to the extent applicable, executable and loadable, and which
can be used for purposes of conducting or providing maintenance, support, hosting, integrations,
Updates and other modifications (including by bug fixing), and otherwise to the full extent
permitted by this Agreement.

(d) Responsibilitv for Maintenance. DCEH is solely responsible for
providing, maintaining, and supporting all infrastructure, personnel, Technology and other
resources, and for obtaining any third Person licenses (other than those the Studio Entities
determine to independently obtain which shall be at the expense of the Studio Parties) in
connection therewith, necessary for DCEH to provide, and the Studio Entities to enjoy services
under or Use of (as provided for herein), the Technology Used by the Business and Services in
accordance with this Agreement.

(e) Services and Processing. DCEH shall, and will cause its Authorized
Personnel to, perform all Services and Process all Studio Data from a facility or location that,
unless otherwise agreed by the Studio Entities in writing: (i) is located in the United States, and
(ii) complies with the DSE and the rest of this Agreement.

(f) Restrictions on Changes. DCEH will not (and will ensure that its
Affiliates do not) make any material adverse change to the Technology Used by the Business
Without the Studio Entities’ prior written consent; provided that DCEH may make any changes,
upgrades and improvements that improve the current level of service or Use With prior written
notice to the Studio Entities so long as (a) the Studio Entities are offered the option to Use such
changes, upgrades and improvements, and (b) the amount of the TSA Fee does not increase on
account of such changes, upgrades, and improvements At the Studio Entities’ request, DCEH
will suspend or terminate the access of any Authorized User or of any employee or agent of
DCEH or any of its Affiliates for cause to any Technology Used by the Business in accordance
with the Studio Entities’ instructions The Studio Entities will not incur any liability to DCEH or
` its Affiliates by virtue of such request. ` ' `

NY11156384 {01282732-1}- 7 -

3.6 Integrations. To the extent the Studio Entities request, DCEH shall, at the
expense of the Studio Parties, provide the Studio Entities all assistance that DCEH and its
Affiliates have the resources and knowledge to provide, and that is reasonably necessary, to:
(a) establish and operate technical connections between the Technology Used by the Business
and any other Studio Systems (or other Technology Used by the Business) as requested by the
Studio Entities to enable the interoperability between same, (b) integrate data provided by third
Persons or by the Studio Entities with the Technology Used by the Business (in which case, all
such data will be deemed Studio Data owned by the Studio Entities) and (c) enable third Persons
(other than the Studio Entities or their Affiliates, or its or their employees or agents) to operate
the Technology Used by the Business or provide technology, goods or services to the Studio
Entities or its Affiliates, including by providing such Persons sufficient access to, use of and
support for the Software Used by the Business, provided that, in no event shall Proprietary
Technology be provided to any Person ~Who is not a Representative of the Studio Entities subject
to Section 4.2 (clauses (a)-(c) above, the “Integration Services”). For avoidance of doubt, any
Integration Services requested by the Studio Entities shall be provided under the DCEH Support
Services Terms at the Hourly Rate. This Section 3.6 does not limit DCEH’s obligation to deliver
Software for integrations pursuant to Section 3.5.

3.7 Acceptance Testing. Upon receipt of any Technology Used by the Business (or
any Updates to any Technology Used by the Business), the Studio Entities may perform
acceptance testing of such Technology Used by the Business to determine whether such
Technology Used by the Business is free of Performance Deficiencies. The Studio Entities shall
have the right to notify DCEH of any Performance Deficiencies within thirty (3 0) days of receipt
of each item of Technology Used by the Business. “Performance Deficiencies” denotes any Way
in Which the Technology Used by the Business does not meet the Studio Entities’ reasonable
expectations consistent With the performance as of the Effective Date and, if the testing is With
respect to any Updates, the performance of the Technology Used by the Business immediately
prior to any such Updates. DCEH will correct any performance deficiencies Within ten (10) days
of the Studio Entities’ notice of non-conformance and Will provide the Studio Entities With
access to the corrected Technology Used by the Business (“Resubmitted Technology Used by
the Business”) within such ten (lO) day period. The Studio Entities shall have the right to
perform acceptance testing, in accordance with this Section 3.7, of any Resubmitted Technology
Used by the Business that DCEH purports has been corrected, and the Studio Entities shall have
the right to require that the procedures of this Section 3.7 continue to apply With respect to any
such Resubmitted Technology Used by the Business. Acceptance of a Technology Used by the
Business Will occur when the Studio Entities provide Written notice to DCEH that the Studio
Entities accept such Technology Used by the Business (“Acceptance”). If the Studio Entities fail
to provide their Acceptance or rejection of a Technology Used by the Business within the
Acceptance Testing Period, as applicable, DCEH Will provide written notice of such failure to
the Studio Entities (“Escalation Notice”) and the Technology Used by the Business shall be
deemed rejected. Neither the Studio Entities’ failure to assert any deficiency during any
acceptance testing nor the Studio Entities’ Acceptance of any Technology Used by the Business
shall constitute a Waiver of the right to later assert any deficiency as a breach of warranty, or a
Waiver of any of the Studio Entities’ other rights or remedies.

_ 3.8 Training. DCEH shall provide, at no charge, training: (a) on all Use_s of the
Technology Used by the Business permitted hereunder and (b) as needed to enable the Studio

NY:1156384 {01232732_1}_ g _

Entities and their designees to understand and Use the Studio Data, in each case ((a) and (b)) at
such reasonable times and locations as the Studio Entities request so that the Studio Entities and
their designees are sufficiently informed and instructed on how to Use the Technology Used by
the Business (including, with regards to Software Used by the Business, to maintain, support,
host, operate, and integrate other technology with, and otherwise Use such Software Used by the
Business) and the Studio Data. The Parties agree to utilize the ‘train the trainer’ concept as much
as possible, and the Studio Entities agree to provide designees who, after receiving training from
DCEH, will be qualified to provide training to other employees of the Studio Entities; provided
that DCEH shall provide training consistent With the training that each University System has
historically received, as Well as records to verify that (i) such training is consistent With levels
historically provided and (ii) sufficient to enable the Studio Entities’ designees to train other
employees of the Studio Entities.

3.9 Support. Without limiting DCEH’s obligations under Section 3.8, DCEH shall
provide the Studio Entities with all reasonable support necessary and sufficient for the Studio
Entities to Use the Technology Used by the Business and Studio Data in accordance with and to
the full extent contemplated and permitted by this Agreement, continuously throughout the
Term, and so that the Technology Used by the Business and Studio Data continues to operate
and remain free of all material defects Any such support necessary to correct any defects will be
provided at no charge. Any other support provided pursuant to this paragraph Will be provided
in accordance With the DCEH Support Services Terms. Upon request by the Studio Entities,
DCEH shall provide the DCEH IT Support Services at no charge for a maximum of forty (40)
hours per month for the period of nine (9) months following the Effective Date (the “Initial
Service Period”); for any DCEH IT Support Services provided in excess of forty (40) hours in
any month or following the expiration of the Initial Service Period, the Studio Entities shall make
payment to DCEH at the Hourly Rate. The terms in this paragraph concerning the extent of
charge for IT Support Services (the “DCEH Support Services Terms”) shall apply, on an
aggregate basis, to all DCEH IT Support Services requested by the Studio Entities and provided
by DCEH pursuant to this Agreement. For avoidance of doubt, DCEH IT Support Services shall
not be construed to include the basic training provided pursuant to Section 3.8 hereof, which Will
be provided for no additional consideration beyond amounts payable in respect of the TSA Fees.

3.10 Scheduled Maintenance. Unless the Parties agree otherwise in writing, DCEH
Will perform all maintenance, other than emergency maintenance, between the hours of 2 AM
and 5 AM Eastern Time and With forty-eight (48) hours advance notice to the Studio Entities.
Without limiting any of DCEH’s other obligations under this Agreement (and subject to the
Service Threshold below), DCEH may perform emergency maintenance outside of scheduled
maintenance Windows in the event such maintenance is reasonably and urgently required to
protect the integrity, availability, safety, or security of any Technology Used by the Business,
Studio Data or Studio System. In the event that DCEH determines that such emergency
maintenance is required, DCEH shall notify the Studio Entities of such maintenance as soon as
reasonably possible.

3.11 Business Continuity and Disaster Recovery. DCEH shall throughout the Term
maintain a business continuity and disaster recovery plan as currently maintained by DCEH and
provide information to the Studio Entities about such plan promptly following the Studio

NY21156384 {01282732-1}- 9 -

Entities’ request for such information DCEH shall implement such plan in the event of any
unplanned interruption or other issue affecting the Technology Used by the Business.

3.12 Service Levels.

(a) Proprietary Technology. With respect to Proprietary Technology, DCEH
will ensure that such Proprietary Technology continues to perform consistent with current
performance standards

(b) Third-Partv Technologv. Without limiting DCEH’s other obligations
under this Agreement, DCEH shall ensure all Technology Used by the Business provided by
third Persons other than DCEH’s Affiliates is available in accordance with the service levels set
forth in the applicable agreement between DCEH and such third Person.

(c) Updates. During the Terrn, and subject to Section3.10, DCEH shall
provide the Studio Entities, at no additional charge, all Updates to the Technology Used by the
Business that: (a) are necessary to correct bugs or other problems with the Technology Used by
the Business, or (b) Which are otherwise developed and available (except that, With respect to
Updates developed by third Persons Who are not Affiliates of DCEH, DCEH shall only be
obligated to provide Updates to which (i) DCEH or its Affiliates have access, or (ii) which are
available to DCEH or its Affiliates free of charge).

ARTICLE lV
Other Covenants of the Parties

4.1 Consideration; Withholding Taxes.

(a) Consideration. DCEH is entering into this Agreement in consideration for
the amounts set forth in Schedule A, Which shall be paid on the terms set forth herein and
therein.

(b) Withholding Taxes. DCEH shall deliver to the Studio Entities an IRS
Form W-9 (or applicable successor form), validly executed by DCEH. If any of the payments
made or deemed to have been made by the Studio Entities pursuant to this Agreement are subject
to withholding Taxes under applicable Laws of any jurisdiction for which DCEH is liable under
applicable Law, the Studio Entities shall deduct and withhold the amount of such Taxes, and
such amounts deducted or Withheld shall be treated as having been paid to DCEH for all
purposes of this Agreement. Any such withholding Taxes required under applicable Law to be
paid or withheld shall be an expense of, and borne solely by, DCEH. The Studio Entities shall
provide reasonable assistance to DCEH to enable DCEH to recover such Taxes as permitted by
applicable LaW. The Parties shall reasonably cooperate and take all commercially reasonable
actions to minimize any such withholding Taxes.

4.2 Confidentiality. Each Party (the “Receiving PM”) may use and disclose the
other Party’s (the “Disclosing Party”) Confidential Information in order to exercise the
Receiving Party’s or its Affiliates’ rights or perform its obligations under this Agreement,
provided that the Receiving Party (a) only_ discloses such Confidential Information _to its
Representatives, (b) informs such Representatives of the confidential nature of such Confidential

NY11156384 {()1282732-1}- 10 -

lnformation and (c) requires such Representatives to hold in confidence all such Confidential
lnformation and to use it only for the purpose of exercising the Receiving Party’s or the
Receiving Party’s Affiliates’ rights or performing the Receiving Party’s obligations under this
Agreement. NotWithstanding anything to the contrary contained herein, each Receiving Party
may disclose Confidential Information to any University Systems in connection with the
provision of Managed Services to such University System in accordance with a Managed Service
Agreement. The Parties shall comply in all respects with the terms set forth in the DSE
(Exhibit 3) which is attached hereto and incorporated herein by reference. The Receiving Party
will use at least the same degree of care to protect the Disclosing Party’s Confidential
Information as the Receiving Party uses to protect the Receiving Party’s own Confidential
Information of like nature, but Will use at least reasonable care. DCEH Will (and Will cause its
Affiliates to) prevent the unauthorized access to or disclosure of the Confidential Information of
Studio (including any Studio Data which is Confidential lnformation). A Receiving Party may
disclose the Confidential Information of the Disclosing Party in response to a valid court order or
other governmental action, provided that: (i) to the extent legally permissible, the Disclosing
Party is notified in Writing prior to disclosure of such Confidential Inforrnation and given
reasonable opportunity to obtain a protective order and (ii) the Receiving Party assists in any
attempt to limit or prevent the disclosure of such Confidential lnformation.

4.3 Data,

(a) Permission to Use Student Data, On the Effective Date of this Agreement,
DCEH hereby grants the Studio Entities permission to Use the Student Data.

(b) Ovvnership. The Studio Entities own and shall own all right, title and
interest in and to, including all copyrights, database rights, and other Intellectual Property Rights
in and to, the Studio Data, the Studio Entities’ other Confidential lnformation and Studio
Systems (the Studio Data, other Confidential Information of Studio and Studio Systems, and all
rights in and to such Studio Data, Confidential Information and Studio Systems, collectively, the
“Studio Property”); provided however that any Student Data regarding the past, present or future
students of a University System shall be subject to the rights of such University System With
respect thereto. In furtherance of the foregoing, the creation and distribution of any and all
Studio Property by or on behalf of DCEH or its Authorized Personnel Will be done under the
direction of, and for the benefit of`, the Studio Entities and Will be, to the maximum extent
permitted by law, a “work made for hire” under the U.S. Copyright Act, with respect to which
the Studio Entities Will be deemed the author and owner of all such Studio Property (other than
Student Data). To the extent any copyrights are not a Work made for hire, and with respect to all
other rights (including all Intellectual Property Rights) in and to the Studio Property, DCEH (on
behalf of itself and its Affiliates) shall and hereby does irrevocably and unconditionally assign
and transfer to the Studio Entities any right, title and interest of DCEH (or any of its Affiliates)
have or may obtain in or to such Studio Property (whether now in existence or hereafter created),
including any associated rights of renewal and all reversionary interests thereof, without further
consideration; provided however, that the assignment of Student Data regarding the past, present
or future students of a University System is subject to the rights of such University System With
respect to such Student Data, DCEH shall secure any necessary right, title or interest from
DCEH’s Affiliates and any third Person as necessary to assign and transfer such right, title and
interest DCEH shall (and will cause each of its Affiliates to), at the Studio Entities’ request and

NY11156384 {01282732-1}- 11 -

expense, execute and deliver such instruments and take such other reasonable actions as may be
requested by the Studio Entities to perfect, prosecute, maintain or otherwise protect the Studio
Entities’ rights in the Studio Property or otherwise to carry out the purpose contemplated in this
Section 4.3. With respect to the Developed Technology, DCEH herby grants to the Studio
Parties a World-Wide, fully paid-up, royalty-free, perpetual, non-exclusive, irrevocable,
sublicensable (solely to Affiliates and to each University System), non-transferrable license to
Use, by and through Authorized Users, such Developed Technology in connection with the
Studio Parties’ operation of their business, as it is now conducted and as they hereafter determine
to conduct it, subject to Section 4.2 (Confidentiality). To the extent that DCEH is transferring or
providing access to any Personal Data to the Studio Entities, or will collect Personal Data for or
on behalf of the Studio Entities in connection with the Services, then DCEH represents, warrants,
and covenants that DCEH and its Affiliates have each provided all necessary information and
notices to any required individuals and other Persons and obtained all necessary consents,
approvals, and authorizations to provide such Personal Data to the Studio Entities and that the
transfer of such Personal Data is authorized pursuant to applicable LaW.

(c) Permission. Studio hereby grants, and will cause the Studio Entities to
grant, to DCEH during the Term a limited, fully paid-up, royalty-free, non-transferrable, non-
exclusive limited permission under the Studio Entities’ rights (with the right to grant further
permissions solely to Authorized Personnel) to Process the Studio Data solely for the purpose of
providing the Technology Used by the Business to the Studio Entities and in accordance With
this Agreement, including the restrictions on use and disclosure in Section 4.3(d) and Section 4.2
(Confidentiality). As between the Parties hereto, the Studio Data remains solely owned by the
Studio Entities even When incorporated into the Technology Used by the Business, and neither
DCEH nor its Authorized Personnel shall obtain any right, title, or interest in or to the Studio
Property; provided that Student Data regarding the past, present or future students of any
University System is subject to the rights of such University System With respect to such Student
Data.

(d) Restrictions on Use. DCEH will not, and will ensure that other Persons do
not, Without the express prior Written consent of the Studio Entities: (a) Use any Studio Data
except as necessary to provide Technology Used by the Business to the Studio Entities in
accordance with this Agreement; (b) disclose any Studio Data to any Person except to
Authorized Personnel in accordance with Section 4.2 (Confidentiality); (c) Use any Studio Data
for the benefit of any Person other than the Studio Entities or the Studio Entities’ Affiliates;
(d) Process any data in connection with this Agreement that is subject to health or privacy or
security Laws or which is otherwise considered biometric data or Which the Studio Entities
identify in writing as sensitive; (e) combine the Studio Data with any third Person’s trademarks,
service marks or other designations of origin; or (f) alter, manipulate or misrepresent Studio
Data, or present Studio Data in a false or misleading light. NotWithstanding items (a), (b) and (c)
of this paragraph, With respect to any Student Data pertaining to students of any University
System, each Party acknowledges that such Student Data is subject to the rights of such
University System, Which remains responsible for performing Core Services and such University
System may use such Student Data for purposes authorized by education Laws and consistent
With Laws, including health or privacy Laws. DCEH covenants not to use the Student Data in
any manner that Would violate any Laws during the Term.

NY11156334 {01282732-l}- 12 -

4.4 Maintenance of Assets and Properties; Certain Restricted Actions. DCEH
covenants and agrees that it shall maintain its respective assets, properties and Contracts and
shall use commercially reasonable efforts to retain its employees and business relationships to
the extent reasonably necessary to perform the Services hereunder and to otherwise fulfill their
obligations under this Agreement. In no event shall DCEH undergo a Change of Control or
initiate, permit to continue a Bankruptcy, fail to maintain its properties, assets and Contracts, or
fail to retain its employees or other business relationships if such Change of Control, Bankruptcy
or failure could reasonably be expected to cause any interruption to, or change in, the Services
provided hereunder or otherwise interfere with DCEH’s ability to perform its obligations under
this Agreement.

ARTICLE V
Representations and WarrantiesMutual Representations. Each Party represents, warrants
and covenants to the other Parties that:

(a) Such Party has the full corporate power, right and authority to enter into
this Agreement and perform its obligations hereunder.

(b) The execution of this Agreement by such Party and the performance by
such Party of its obligations and duties hereunder does not conflict with any agreement to which
such Party is a party or by which it is bound.

(c) This Agreement is a binding obligation upon such Party and, when
executed by both Parties, is enforceable against such Party in accordance with its terms.

(d) Such Party will comply with Laws in performing its obligations under the
Agreement.

5.2 Representations and Warranties of DCEH. DCEH further represents, warrants
and covenants to Studio that:

(a) The Technology Used by the Business, subject to all Proprietary Software
being hosted by the Studio Entities on an operating environment identical to or substantially the
same as the one now utilized by DCEH, will operate continuously during the Term, and the
Studio Data will be provided, free of material defects and degradation, and both the Technology
Used by the Business and Studio Data will otherwise comply with and conform With Law and
any applicable Documentation.

(b) The Services and the Technology Used by the Business will be provided
in a timely and professional manner that equals or exceeds industry standards, using sufficient
resources and sufficient Authorized Personnel who possess the skill, knowledge and experience
to effectively carry out this Agreement.

(c) With respect to any actions taken by DCEH pursuant to this Agreement,
no Studio System or other Studio Property is or will become subject, in whole or in part, to any
terms of any agreement or license for Open Source Components or any “copyleft” obligations by
virtue of the provision of,_or the Studio Entities?, their Affiliates, or any of their users’, access to
or other use of, the Services or Technology Used by the Business.

NY:1156384 {()1282732-1}- 13 -

(d) DCEH will not, and will ensure that its Affiliates do not, suspend or
disrupt the Technology Used by the Business or access to or use of the Technology Used by the
Business or Studio Data, even if they allege that Studio has breached this Agreement or another
agreement between the Parties.

(e) All of the Third-Party Agreements are valid, binding and enforceable as to
DCEH and, to DCEH’s knowledge, the other parties thereto, in accordance with their respective
terms.

(f) Each of the Third-Party Agreements will be in full force and effect
without penalty in accordance with their terms upon consummation of the transactions
contemplated hereby.

(g) x DCEH and its Affiliates have performed fall obligations, in all material
respects, required to be performed by each of them, and are not in default under or in breach of
nor in receipt of any claim of default or breach under, any Third-Party Agreement;

(h) No event has occurred Which with the passage of time or the giving of
notice or both would result in a default, breach or event of noncompliance by DCEH or any of its
Affiliates under any Third-Party Agreement.

(i) DCEH has no Knowledge of any breach or cancellation or anticipated
breach or cancellation by the other parties to any Third-Party Agreement.

(j) The Studio Entities have been supplied With a true and correct copy of
each written Third-Party Agreement, together with all amendments, waivers or other changes
thereto.

(k) There will be no Liens involving the Technology Used by the Business at
any time during the Term other than those in effect as of the Effective Date.

(l) DCEH and its Affiliates, will, continuously throughout the Term, own and
possess or have the right to use pursuant to a valid and enforceable written license or service
agreement all Technology Used by the Business, and have all authorizations, rights and licenses
necessary to grant the rights and licenses herein.

5.3 Continuing Accuracy of DCEH Representations. DCEH shall obtain and
maintain, at their cost, all necessary authorizations, rights, licenses or other Contracts to ensure
the continuing accuracy of Section 5.2§1).

ARTICLE VI
Indemnification

6.1 Indemnification by DCEH. DCEH will indemnify, defend and hold harmless
the Studio Entities, the University Systems, and each of the Studio Entities’ and the University
Systems’ Affiliates, together with each Studio Entity’s, each University System’s, each
University System Affiliate’s and each Studio Entity’s Affiliate’s respective officers, directors,
trustees, employees, equity holders, members, managers, agents, Authorized Users, attorneys,

NY:1156384 {01282732-1}- 14 -

representatives, permitted successors and permitted assigns, (each, including the Studio Entities,
an “Studio lndemnitee”) from and against any and all Losses incurred by any Studio lndemnitee
including such Losses arising out of or resulting from any demand, suit, action, investigation,
allegation, complaint or any other proceeding asserted by any third party (each, a “Third Party
Claim”) made, brought or asserted by any third Person (including any Claim brought against
Studio by another Studio Indemnitee, and any Claim brought by a governmental agency, entity
or organization): (i) arising out of or resulting from the actual or alleged negligence, gross
negligence, willful misconduct by or on behalf of DCEH, Authorized Personnel, or any other
actual or apparent agent of DCEH, (ii) arising out of or resulting from DCEH’s actual or alleged
breach of this Agreement (including any representation, warranty or covenant), (iii) that any
Services or Technology Used by the Business (including the use thereof), or the exercise by the
Studio Entities of any right granted to them pursuant this Agreement, infringe, misappropriate, or
~' otherwise violate any third Person’s Intellectual Property Rights, (iv) arising out of or resulting
from a Data Security Breach, including any Remediation Efforts associated therewith or
(v) otherwise incurred by any Studio Indemnified Party in connection with this Agreement or the
Services provided hereunder; provided that the obligations of DCEH hereunder shall be relieved
to the extent (and solely to the exent) that any such Losses arise out of a Studio Indemnitee’s
material uncured breach of its contractual obligations under this Agreement or its knowing and
intentional fraud in connection with its performance under this Agreement.

6.2 Indemnification Procedures for Third Party. Studio shall: (i) notify DCEH
within thirty (30) days of receiving notice of any Third Party Claim which it seeks
indemnification in writing (“Indemnified Third Party Claim”); (ii) give DCEH exclusive control
and authority over the defense and settlement of such Indemnified Third Party Claim (provided
that DCEH shall not settle any Third Party Claim unless (A) the applicable settlement does not
entail an admission of fault or guilt by the Studio Indemnitees, (B) the sole relief provided is
monetary damages that are paid by DCEH, and (C) the applicable settlement includes, as an
unconditional term, the claimant’s or the plaintiffs release of the Studio lndemnitees from all
liability in respect of the Indemnified Third Party Claim); (iii) not enter into any settlement or
compromise of any such Indemnified Third Party Claim without DCEH’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed; and (iv) provide reasonable
assistance as required in connection with such Indemnified Third Party Claim, or as requested by
DCEH, in each case, at DCEH’s expense, which expense, for the avoidance of doubt and not by
way of limitation, shall include reasonable attorneys’ fees and other costs incurred by the Studio
lndemnitees in connection with such assistance The Studio Indemnitees’ failure to perform any
obligations under this Section 6.2 will not relieve DCEH of their obligations under this
ARTICLE VI except to the extent (and solely to the extent) that DCEH can demonstrate that
such failure has materially prejudiced their ability to fulfill their indemnification obligations
NotWithstanding the foregoing, the Studio Indemnitees may join in the defense of an Indemnified
Third Party Claim with their own counsel at their own expense; provided, that DCEH shall bear
the expense of such counsel to the extent provided in this Section 6.2. The obligations of DCEH
set forth in this paragraph shall be relieved to the extent (and solely to the exent) that any such
Indemnified Third Party Claim arises out of a Studio lndemnitee’s material uncured breach of its
contractual obligations under this Agreement or its knowing and intentional fraud in connection
with its performance under this Agreement.

NY:1156384 {()1282732-1}- l5 -

6.3 Infringement Remedies. In addition to DCEH’s obligations in Section 6.l and
except as provided below, in the event the Services or Technology Used by the Business or any
part of the Services or Technology Used by the Business become, or in DCEH’s reasonable
opinion, is likely to become, the subject of a Third Party Claim that such Services, Technology
Used by the Business, or part of the Services or Technology Used by the Business (“Affected
Component”) infringes, misappropriates or otherwise violates the Intellectual Property Rights of
any third Person, DCEH will, at its option and expense, either: (i) procure for the Studio Entities
and their Authorized Users the right to continue use of such Affected Component or (ii) replace
or modify such Affected Component so as to make it non-infringing or to avoid such
misappropriation or violation while providing equivalent functionality and features. If DCEH
does not accomplish any of the foregoing within a reasonable time, then Studio may terminate
this Agreement with respect to the particular Affected Component that is the subject of such
Third Party Claim, and such failure will be deemed a material'breach of this Agreement by
DCEH. For the avoidance of doubt, the Studio Entities shall be under no obligation to cease or
modify their use of any Affected Component unless and until DCEH performs alternative (ii) or
provides the Studio Entities with Written notice that it cannot perform alternative (i) or (ii) and
that cessation or modification of the Affected Components is required in connection therewith
For the avoidance of doubt, the remedies set forth in this Section 6.3 are without prejudice to the
Studio Entities’ other rights and remedies under this Agreement.

6.4 Framework Agreement Indemnification. The Parties acknowledge and agree
that the provisions of Article Vl of the Framework Agreement shall apply to this Agreement. In
the event of any conflict between Article VI of the Framework Agreement and this ARTICLE
y_l, the provisions of Article VI of the Framework Agreement shall apply.

ARTICLE VII
Term; Termination

7.1 Term. The term of this Agreement begins on the Effective Date and, unless
terminated earlier pursuant to any of the Agreement’s express provisions, will continue in effect
until termination of all of the Managed Services Agreements or, with respect with the Shared IT
Systems and any request made by the Studio Entities for continuation of the provision of such
Shared IT Systems, beyond the termination of the Managed Services Agreements for as long as
needed but only if the Parties reach agreement on the terms for such extension (the “IQB”).

7.2 Termination. ln addition to any other express termination right set forth in this
Agreement:

(a) Studio may terminate this Agreement, in whole or in part, for
convenience, for any reason or no reason, effective on notice to DCEH.

(b) Each of the parties may terminate this Agreement if the other party is in
breach of any material provision of this Agreement in any material respect and fails to cure such
breach within thirty (30) days after receipt of written notice of such breach.

7.3 Effect of Termination. Termination of this agreement shall not relieve the
Studio Entities of their obligation to pay any outstanding TSA Fees for. services utilized prior to

NY:1156384 {01282732-1}- 16 -

terrnination, subject to any TSA Shortfall pursuant to Section 2.2. Upon expiration or earlier
termination of this Agreement, DCEH shall (a) promptly cease use of all Confidential
Information of Studio, (b) at no further cost to the Studio Entities, comply with the DCEH’s
obligations under the DSE, and (c) after complying with its obligations under this Agreement
With respect to the return and transfer of such Studio Data, permanently destroy all portions of
Studio Data that contain student data related to the University Systems and shall certify the same
in writing to Studio.

7.4 Termination Assistance Services DCEH will (and will cause its Affiliates to)
provide Termination Assistance Services during the Termination Assistance Period to the Studio
Entities and the Studio Parties shall be required to pay for such Termination Assistance Services
in accordance with the DCEH Support Services Terms, provided, that if this Agreement is
terminated by the Studio Entities pursuant to Section 7.2gb), such Termination Assistance
Services shall be provided by DCEH at no cost to Studio.

7 .5 Sur'vival. The expiration or termination of this Agreement shall not relieve either
Party of any obligations that may have accrued prior to the Agreement Termination Date. All
provisions that by their nature should survive the Termination Date shall survive, including
Sections 2.l, 4.l(b), 4.3(a), 4.3(b), 4.3(d), 7.3, ;7_.§ and this H, and ARTICLE VI, ARTICLE
M and the DSE.

 

ARTICLE VIII
Miscellaneous

8.1 DCEH Authorized Personnel. DCEH may not engage any Person other than its
Affiliates, DCEH’s employees or the employees of its Affiliates to provide Services or
Technology Used by the Business, without Studio’s express prior written consent, which shall
not be unreasonably withheld, Exhibit 4 sets forth a complete list of Persons, other than DCEH’s
Affiliates, DCEH’s employees and DCEH’s and its Affiliates’ employees, which Studio
expressly approves (each approved Person, an “Approved Contractor”), together with a
description of such Approved Contractor’s approved functions DCEH is solely responsible and
shall be liable for the acts and omissions of Authorized Personnel as if such Authorized
Personnel are DCEH, and any such act or omission shall be deemed the act or omission of
DCEH for which DCEH will be liable in accordance with this Agreement. DCEH shall ensure
that Authorized Personnel comply with this Agreement and Law in performing hereunder, as if
such Authorized Personnel were themselves DCEH. DCEH, at the request of the Studio Entities
for any lawful reason, will remove, and if necessary, replace any Authorized Personnel assigned
to perform Services for the Studio Entities

8.2 Responsibility for Employees. NotWithstanding any provision in this Agreement
or to the contrary, each Party will be responsible for the management, direction and control of its
employees. Each Party Will be responsible for all federal, state, and local taxes and assessments
related to its employees, such as taxes associated with social security, unemployment
compensation, and workers’ compensation

8.3 Waiver. Failure of either Party to insist on performance of any term or condition
of this Agreement or to exercise any right or privilege hereunder will not be construed as a

NY:1156384 {01282732-1}- 17 -

continuing or future waiver of such term, condition, right or privilege. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

8.4 Severability. ln the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the Parties hereto. The Parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable provision that
will achieve, to the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

8.5 Counterparts. This Agreement, and any amendments thereto may be executed in
one or more counterparts, all of which shall be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the Parties and
delivered to the other party, it being understood that all Parties need not sign the same
counterpart Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission or by E-mail of a .pdf attachment shall be effective as delivery of a
manually executed counterpart of this Agreement.

8.6 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial.

(a) Governing Law. This Agreement, and all Proceedings or counterclaims
(whether based on contract, tort or otherwise) arising out of or relating to this Agreement and the
Transaction Documents or the actions of the Parties hereto in the negotiation, administration,
performance and enforcement hereof and thereof, shall be governed by and construed in
accordance with the internal substantive Laws of the State of Delaware, without giving effect to
any choice or conflict of Laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction other than the State
of Delaware.

(b) Jurisdiction and Venue. Each of the Parties hereto submits to the
exclusive jurisdiction and venue of the Delaware Chancery Courts located in Wilmington,
Delaware, or, if such court shall not have jurisdiction, any state or federal court sitting in
Wilmington, Delaware, in any action or proceeding arising out of or relating to this Agreement
and agrees that all claims in respect of the action or proceedings may be heard and determined in
any such court and hereby expressly submits to the personal jurisdiction and venue of such court
for the purposes hereof and expressly waives any claim of improper venue and any claim that
such courts are an inconvenient forum. Each of the Parties hereto hereby irrevocably consents to
the service of process of any of the aforementioned courts in any such suit, action or proceeding
by the mailing of copies thereof by registered or certified mail, postage prepaid, to its address set
forth in Section 8.8, such service to become effective ten (10) days after such mailing.

(c) Waiver of Jug; Trial. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, ARISING OUT OF, UNDER OR lN *CONNECTION WITH THIS AGREEMEN~T

NY:1156384 {01282732-1}- 18 -

OR ANY TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO.

8.7 Assignment. Neither Party will assign (by operation of law or otherwise) any
right or obligation under this Agreement Without (x) the other Party’s prior written consent,
which shall not be unreasonably Withheld, and (y) the consent of the South Lenders during the
Indebtedness Period, which shall not be unreasonably withheld; provided however; that the
foregoing restriction shall not limit the sublicense, assignment, or other transferability of specific
rights and licenses granted to the Studio Entities as expressly stated in this Agreement. Any
attempted assignment in violation of the preceding sentence will be void. Subject to the
foregoing, this Agreement and all rights and obligations hereunder, will be binding upon and Will
inure to the benefit of the Parties’ respective successors and permitted assigns, including any
change pursuant to the proposed restructure that would result in a new branch/main designation
and a new Office of Postsecondary Education Identification number (OPEID). NotWithstanding
the foregoing, (a) in the event that the Studio Entities establish an Affiliate or Subsidiary (as
defined in the Bundled Services Agreement) that Would benefit from the Services or Technology
Used by the Business hereunder, Studio may assign this Agreement and all rights and obligations
hereunder to such Affiliate or Subsidiary, (b) Studio may assign this Agreement and all rights
and obligations hereunder as collateral to its financing sources and (c) Studio may assign this
Agreement and all rights and obligations hereunder in connection with a Change of Control of
any Studio Entity, in each case of (c) above, upon thirty (30) days prior written notice to DCEH.
NotWithstanding the first sentence of this Section 8.7, DCEH may assign its rights and
obligations under this Agreement to Servco, upon thirty (30) days prior written notice to Studio
and subject to any Educational Agency notifications or approvals In the event that DCEH
assigns this Agreement to Servco, the Parties agree that, (i) for the avoidance of doubt, all rights
and licenses granted to the Studio Entities shall continue hereunder, (ii) DCEH shall remain
responsible for and liable for any breach of this Agreement, and (iii) the Studio Entities will not
be responsible for any fees, costs or expenses associated With such assignment (or incurred as a
result of such an assignment).

8.8 Notices. Any notice required to be given hereunder shall be sufficient if in
writing and sent by E-mail transmission (provided that any notice received by E-mail or
otherwise at the addressee’s location on any Business Day after 5 100 p.m. (local time of the
recipient) shall be deemed to have been received at 9:00 a.m. (local time of the recipient) on the
next Business Day), by reliable overnight delivery service (with proof of service), hand delivery
or certified or registered mail (return receipt requested and first-class postage prepaid), addressed
as follows (or at such other address for a party as shall be specified in a notice given in
accordance with this Section 8.8):

(a) if to DCEH to:

 

Dream Center Education Holdings, LLC
1400 Penn Avenue
Pittsburgh, PA 15222
E-Mail: rbarton4953@gmail.com
` Attention: Randall K. Barton, Executive Chairman

NY:1156384 {01282732-1}- 19 -

with copy ( which shall not constitute notice) to:

Rouse Frets White Goss Gentile & Rhodes, LLC
1100 Walnut Street, Suite 2900

Kansas City, Missouri 64106

E-mail: rholt@rousepc.com

Attention: Ronald L. Holt

(b) if to Studio to:

 

1201 West 5th Street, Ste. T410

Los Angeles, CA 90017

E-mail: bryan@s,tudioenterprise.com
Attention: Bryan Newman, CEO

with copies ( which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

E-mail: kleecarey@cooley.com
Attention: Katherine (Kate) Lee Carey

an_dr

Covington & Burling LLP

620 Eighth Avenue

New York, NY 10018

E-mail: jpotash@cov.com; awollensack@cov.com
Attention: Jeffrey Potash and Amy Wollensack

8.9 Further Assurances. On or after the date of this Agreement, the Parties will
execute and deliver or cause to be executed and delivered such further documents and take such
further actions as may reasonably be required for the purposes of assuring and confirming the
rights hereby created or granted hereunder or for otherwise facilitating the performance of the
terms of the Agreement.

8.10 Interpretation. All headings herein are not to be considered in the construction
or interpretation of any provision of this Agreement. Throughout this Agreement, (i) nouns,
pronouns and verbs shall be construed as masculine, feminine, neuter, singular or plural,
Whichever shall be applicable, (ii) the words “includes” or “including” means “including without
limitation” and are intended to introduce a non-exclusive set of examples, (iii) the Word “or” is
not exclusive and (iv) the words “hereof,” “herein,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a Whole and not any particular section or article in which
such words appear. All references to “dollars” or “$” are to the lawful currency of the United
States. Unless “business days” are expressly specified, all references to “days” are to calendar
days _All references herein to “Articles,” “S_ections” and “Paragraphs” shall refer to

corresponding provisions of this Agreement. This Agreement was drafted with the joint

NY:1156384 {01282732-1}- 20 -

participation of both Parties and will be construed neither against nor in favor of either, but
rather in accordance with the fair meaning thereof. ln the event of any apparent conflicts or
inconsistencies between this Agreement and any schedules, exhibits or other attachments to it, to
the extent possible such provisions will be interpreted so as to make them consistent, and if such
is not possible, the provisions of this Agreement will prevail; provided however, that in the
event of a conflict between the DSE and this Agreement, the DSE will prevail. To the extent that
the Studio Entities are obligated to pay any costs, fees or expenses under this Agreement, or to
the extent that any action or obligation hereunder is undertaken by DCEH at the Studio Entities’
cost and expense (or at their sole cost and expense), such costs, fees and expenses shall be read
to mean reasonable, documented and pre-approved out-of-pocket costs incurred by DCEH.
NotWithstanding anything herein to the contrary, the Studio Entities will not be responsible for
internal costs incurred by DCEH or its Affiliates.

8.11 No Joint Venture; Relationship of Parties Nothing in this Agreement,
expressed or implied, is intended to or shall constitute the Parties hereto partners or participants
in a joint venture. DCEH acknowledge that the Studio Entities’ relationship with DCEH under
this Agreement is not exclusive and that nothing in this Agreement will be construed as a
requirements contract or require the Studio Entities to procure any minimum level of Services or
Technology Used by the Business from DCEH or any of its Affiliates. NotWithstanding
anything to the contrary herein, this Agreement will not prevent the Studio Entities from
obtaining from any other Person or providing to itself any services, technology, Intellectual
Property Rights, or other items, including in each case those that are the same as or similar to the
Services or Technology Used by the Business.

8.12 Title and Headings. The titles and captions in this Agreement are for reference
purposes only, and shall not in any way define, limit, extend or describe the scope of this
Agreement or otherwise affect the meaning or interpretation of this Agreement.

8.13 Expenses. Except as may otherwise be expressly set forth herein or in any other
Transaction Document, all fees and expenses incurred in connection with the authorization,
preparation, negotiation, execution and performance of this Agreement and the potential
consummation of the transactions contemplated hereby shall be the obligation of the respective
party incurring such fees and expenses

8.14 Amendments. This Agreement, including any exhibits, appendices, schedules, or
attachments hereto, may be amended or modified in whole or in part only by a writing signed
and delivered by each of Studio and DCEH and, during the Indebtedness Period, the South
Lenders. To the extent that any Educational Agency notifies any University System, DCEH or
Studio of concerns regarding the terms of this Agreement, DCEH and Studio agree to
immediately amend the terms of this Agreement to fully comply with the Educational Agency’s
requirements

8.15 Entire Agreement. The terms contained in this Agreement, and any schedules,
appendices, exhibits or other attachments, Which are incorporated (including any updated
versions thereof) into the Agreement by this reference, constitute the entire agreement between
the Parties with respect to the subject matter hereof, superseding all prior understandings
proposals and other communications oral or written,'with respect to the subject matter hereof. In'

NY= 1156384 {01282732-1}- 21 -

the event of any conflict between this Agreement and the IFWA, the provisions of the lFWA
shall control. This Agreement shall be deemed a “Transaction Document” for purposes of the
Framework Agreement and except as set forth herein, the provisions of the Ai Transaction
Documents shall survive the execution and delivery of this Agreement.

8.16 Section 365(11) of the Bankruptcy Code. All rights and licenses granted under
or pursuant to this Agreement by DCEH to the Studio Entities (including the rights and licenses
to the Software Used by the Business, SaaS Services Used by the Business, and other
Technology Used by the Business) are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Bankruptcy Code, licenses of the right to “intellectual property” as defined
under Section 101 of the Bankruptcy Code. The Parties agree that the Studio Entities, as
licensees of such rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the Bankruptcy Code», including without limitation, Section 365(n) of
the Bankruptcy Code. The Parties further agree that, in the event a bankruptcy case is filed by or
against DCEH under the Bankruptcy Code, the Studio Entities shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual property that is licensed
by DCEH and all embodiments of such intellectual property, Which, if not already in the Studio
Entities’ possession, shall be promptly delivered to the Studio Entities: (a) following the Studio
Entities’ written request therefor, upon any such commencement of a bankruptcy case by or
against DCEH, unless DCEH elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under clause (a) above, upon Written request therefor by the
Studio Entities in the event of the rejection of this Agreement under Section 365 of the
Bankruptcy Code.

8.17 Injunctive Relief. The Parties recognize that a breach of this Agreement by
DCEH may give rise to irreparable injury to the Studio Entities such that remedies other than
injunctive or other equitable relief may not be adequate. ln the event of such a breach, the
Parties agree that the Studio Entities have the right to seek, from an appropriate court, equitable
relief, including in the form of injunctive relief, and the Parties hereby waive any requirement for
the securing or posting of any bond or the showing that actual monetary damages will not afford
an adequate remedy in connection with seeking such relief.

8.18 Third-Party Beneficiaries; Releases of Related Persons The Studio
Indemnitees are third-party beneficiaries of this Agreement. During the Indebtedness Period, the
South Lenders are express third party beneficiaries of each provision of this Agreement which
references them specifically and is intended for their benefit. DCEH acknowledges and agrees
that notwithstanding anything to the contrary in this Agreement, other than any Related Person
Who becomes an assignee of Studio under this Agreement, in no event shall any of the Studio
Entities’ Related Persons have any liability related to this Agreement, the certificates documents
and instruments entered into or delivered in connection with this Agreement or the transactions
contemplated herein or therein, including by way of piercing the corporate, limited liability
company or partnership veil or other similar theories of liability. DCEH, on behalf of itself and
its Related Persons, herby unconditionally and irrevocably release the Studio Entities’ Related
Persons from any and all claims, causes of actions, damages, liabilities, whether known or
unknown, now existing or hereinafter arising, in connection with, related to or arising or
resulting from this Agreement.

NY11156384 {01282732-1}- 22 -

8.19 Information. DCEH will furnish true, accurate and complete information to the
Studio Entities regarding the Technology Used by the Business and Services, as the Studio
Entities may reasonably request from time to time.

8.20 Publicity. Each the Parties may not, without the express prior approval of the
other Party, directly or indirectly, and without regard to when or for what reason this Agreement
shall terminate, communicate with any member of the press, including representations of both
print and electronic media, regarding any aspect of this Agreement, including the relationships
established herein. Each the Parties may not, without the express prior approval of the South
Lenders, directly or indirectly, and without regard to when or for what reason this Agreement
shall terminate, communicate with any member of the press, including representations of both
print and electronic media, regarding the involvement of the South Lenders with respect to any
aspect of this Agreement./ 1

8.21 Obligations. ln the event that any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement Will continue in full force and effect and the
application of such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the Parties hereto. The Parties iiirther agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable provision that
Will achieve, to the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

[Remainder of Page Intentionally Left Blank - Signature Page to Follow]

NY: 1156384 {01282732-1}- 23 -

lN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

STUDIO ENTERPRISE MANAGER, LLC

By:

 

Name:
Title:

DREAM CENTER EDUCATION HOLDINGS, LLC

By:

 

Name: 4
Title:

{01282 732-1}[Signature Page to Transition Services and License Agreement]

EXHIBIT 1

DEFINITIONS

“Abandonment” means, with respect to any item of hardware or communications
equipment constituting Technology Used by the Business, that DCEH (or its successors in
interest) which, as of the Effective Date, had been making use of the item, have ceased all use of
the item for an extended period of time and have objectively manifested an intention to make no
further use of the item.

“Accrediting Body” means any non-governmental entity, including institutional and
specialized accrediting agencies, which engage in the granting or withholding of accreditation of
postsecondary educational institutions or programs in accordance with.standards relating to the
performance, operations, financial condition or academic standards of such institutions,
including the Southern Association of Colleges and Schools, the Northwest Commission on
Colleges and Universities, WASC Senior Commission of Colleges and Schools, and the
Accrediting Council of Independent Colleges and Schools.

“Agreement Termination Date” means the later to occur of the: (A) date of termination or
expiration of this Agreement or (B) date of termination or expiration of the Termination
Assistance Period, if applicable,

 

“Bankruptcy” means, With respect to any Person, if such Person (a) makes an assignment
for the benefit of creditors, (b) files a voluntary petition for relief under title 11 of the United
States Code (the “Bankruptcy Code”), (c) has an involuntary petition filed against it under the
Bankruptcy Code, (d) files a petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any statute, Law or
regulation, (e) files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in any proceeding of this nature, or (f) seeks, consents to
or acquiesces in the appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (g) has a trustee, receiver or liquidator appointed with respect
to such Person or of all or any substantial part of its properties

“Authorized Personnel” means DCEH’s Affiliates, DCEH’s employees, DCEH’s
Affiliate’s employees, and Approved Contractors that are providing Services or Technology
Used by the Business under the terms of this Agreement.

“Authorized User” means any Person that any of the Studio Entities (or the Studio
Entities’ affiliates (present or fiiture) or successors or assigns) authorizes to access or Use any of
the Technology Used by the Business

“Business” means, collectively, the businesses of the University Systems, as they are
currently conducted and as such University Systems (or such University Systems’ designees,
successors or assigns) determine to conduct them in the future.

“Business Data” means all data or information, in any format, collected, generated, or
used in the_conduct of the Business or necessary for the conduct of such Business, including all

{01282732-1}Page 1 ofExhibit 1

financial data related to such Business and all student data contained in any databases that are
used in or necessary for the conduct of such Business

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on Which
banking institutions located in New York, New York and Los Angeles, California are permitted
or required by Law to remain closed.

“Change of Control” means any of the following: (a) a “change of control”, “change in
control” or words of similar import as defined or determined by any Educational Agency as
constituting a regulatory event; (b) changes to the Board of a Person or its Affiliates that result in
a change to 25% or more of the voting members of the Board of a Person or its Affiliates in any
rolling, 12-month period; (c) a change in the number of voting members of the Board of such
Person or its Affiliates in any rolling, 12-month period that will allow a group of directors to
exercise control who could not exercise control before the change; (d) a transaction pursuant to
which an unaffiliated third-party becomes the “beneficial owner”, directly or indirectly, of
securities of another Person representing 50% or more of the voting power of such Person’s then
outstanding securities; (e) a transaction effected as a consolidation, share exchange,
reorganization or merger of a Person that results in the equity holders of such Person
immediately prior to such event not owning at least a majority of the voting power of the
resulting entity’s securities outstanding immediately following such event; (f) a sale, license,
lease or other disposition of a material portion of a Person’s assets; (g) a liquidation, dissolution
or other winding up of such Person or any of its Subsidiaries; or (h) a transfer of assets that
comprises a substantial portion of the educational business of a Title lV eligible institution,
except where the transfer consists exclusively in the granting of a security interest in those assets

“Confidential Information” means, With respect to a Disclosing Party, any confidential or
proprietary information of such Disclosing Party or its Affiliates that is either marked as being
“Confidential” or “Proprietary” or under the circumstances of disclosure should reasonably be
considered as confidential or proprietary. Confidential lnformation of both Parties includes the
terms (but not the existence) of this Agreement. The Studio Confidential lnformation includes
Studio Data, and any other Personal Data that DCEH or the Authorized Personnel may have
access to under this Agreement. Confidential lnformation does not include information (other
than Studio Data) that (a) is in or enters the public domain without breach of this Agreement
through no fault of the Receiving Party; (b) the Receiving Party Was lawfully in possession of
without any obligation of confidentiality or nondisclosure prior to Receiving it from the
Disclosing Party; (c) the Receiving Party can demonstrate was developed by the Receiving Party
or its Affiliates independently and without use of or reference to the Disclosing Party’s
Confidential lnformation; or (d) the Receiving Party receives from a third Person without
restriction on disclosure and without breach of a nondisclosure obligation

“Contract” means any written or oral contract, subcontract, note, bond, mortgage,
indenture, lease, sublease, license, sublicense, undertaking or other legally binding agreement

“Core Services” shall have the meaning in the applicable Managed Services Agreement.

“Data Security Breach” means, in connection with the Services or Technology Used by
the Business, (a) the loss or misuse (by any means) of the Studio Confidential Information;

NY¢ 1156334 {01282732-1}Page 2 of Exhibit 1

(b) the inadvertent, unauthorized, or unlawful disclosure, access, alteration, corruption, transfer,
sale, rental, destruction, use or other Processing of the Studio Confidential Information; or
(c) any other act or omission that compromises or may compromise the security, confidentiality,
availability, or integrity of the Studio Confidential Inforrnation or Studio Systems

“Developed Technology” means any Technology which is developed With the assistance
of Authorized Personnel of DCEH during the Term and Which becomes Technology Used by the
Business.

“Documentation” means, With respect to a particular computer program, database or cloud
service, all user manuals, handbooks, and installation guides relating to such computer program,
database or cloud service, in any form or media, that describe the functionality, components,
features, or requirements of such computer program, database or cloud service, including any
aspect of the installation, configuration, integration, operation, or use of the computer program,
database or cloud service.

“DOE” means the United States Department of Education and any successor agency
administering student financial assistance under Title IV.

“Educational Agency” means any entity or organization, whether governmental,
government chartered, tribal, private, or quasi-private, that engages in granting or withholding
Educational Approvals, administers Financial Assistance Programs to or for students of, or
otherwise regulates postsecondary schools or programs, in accordance with standards relating to
the performance, operation, financial condition, privacy or academic standards of such schools
and programs, including the DOE and any Accrediting Body or State Educational Agency.

“Educational Approval” means any license, permit, consent, franchise, approval,
authorization, certificate, or accreditation issued or required to be issued by an Educational
Agency With respect to any aspect of a postsecondary schools’ or programs’ operations subject to
the oversight of such Educational Agency, including any such approval for such school or
program to participate in any Financial Assistance Program, but excluding any such approvals or
permits with respect to the activities of recruiters or individual employees or agents of such
school or program.

“Fully Burdened Costs” means a Party’s fully burdened costs incurred or borne by
such Party, including all out-of-pocket expenses, any direct and indirect labor costs (including
the cost of employee benefits, taxes and other labor costs), reasonable allocations of overhead
expenses and third-party costs and expenses and the cost of goods sold.

“Governmental Authorig” means any government, any governmental or regulatory entity
or body, department, commission, board, agency or instrumentality, and any court, tribunal or
judicial body, in each case whether federal, state, county, provincial, and whether local or
foreign

“Indebtedness Period” shall have the meaning in the Managed Services Agreement for
South University.

NYI 1156384 . {01282732-1}Page 3 of Exhibit 1

“lntellectual Property Rights” means any and all of the following in any jurisdiction
throughout the world: (a) all inventions (whether or not patentable or reduced to practice),
patents, patent applications and patent disclosures as well as any reissues, continuations,
continuations-in-part, divisionals, revisions, extensions or reexaminations thereof,
(b) trademarks, service marks, trade dress, trade names, slogans, designs, logos, internet domain
names, corporate names and all other indicia of origin (and all translations, adaptations,
derivations, and combinations of the foregoing), together With all of the goodwill associated with
the foregoing (collectively, “l\/larks”), (c all copyrights and other works of authorship, mask
works and moral rights, (d) registrations applications and renewals for any of the foregoing (as
applicable), (e) computer software (including source code and object code), data, data bases and
documentation thereof, and (f) trade secrets and other confidential information (including ideas,
formulas, compositions, inventions, know-how, manufacturing and production and other
processes, techniques and 'methods, research rand development information, drawings,
specifications, designs, plans, proposals, technical data, business and marketing plans and
customer and supplier lists and related inforrnation), (g) all other intellectual property and
proprietary rights and (h) all tangible embodiments of the foregoing (in whatever form or
medium).

 

“Q_v\_/” means any applicable law, statute, treaty, constitution, principle of common law,
ordinance, code, rule, regulation, Order or other legal requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority of any
Governmental Authority, as amended, unless expressly specified otherwise herein

“Losses” means any loss, liability, action, cause of action, cost, damage or expense, tax,
penalty, or fine, in each case whether or not arising out of third-party claims including interest,
penalties, attorneys’, consultants’ and experts’ fees and expenses (including such attorneys’,
consultants’ and experts’ fees and expenses incurred in connection the enforcement of a party’s
rights) and all amounts paid in investigation, defense or settlement of any of the foregoing

“Non-Core Expenses” shall have the meaning in the applicable Managed Services
Agreement.

“Object Code” means the form of software code for a computer program resulting from
the translation or Processing of Source Code by a computer into machine language in a form that
is not convenient for human understanding of the program logic but is fully compiled and
executable by a computer.

“Open Source Component” means any software component licensed under a Contract
meeting the Open Source Definition as promulgated by the Open Source Initiative or the Free
Software Definition as promulgated by the Free Software Foundation.

 

“Order” means any order, judgment, decision, decree, injunction, pronouncement ruling,
writ or assessment of, by or on behalf of any Governmental Authority (whether temporary,
preliminary or permanent) or arbitrator.

NYI 1156384 {01282732-1}Page 4 of Exhibit 1

“Personal Data” means any information that, alone or in combination, is linked or linkable
to an identifiable natural person or that is otherwise considered personally identifiable
information or personal data under applicable Law.

“Processing” (including its cognate, “Process”) means any operation or set of operations
that is performed upon data, whether or not by automatic means including collection, recording,
organization, storage, access adaptation, alteration, retrieval, consultation, use, disclosure,
dissemination, making available, alignment, combination, blocking, deleting, erasure, and
destruction

“Proprietary Software” means the Software for all Proprietary Technology that constitutes
software, and, to the extent not covered by the foregoing, any integrations constituting
Proprietary Technology. Proprietary Software includes for the avoidance of doubt, Software for
Shared IT Systems to the extent such Software constitutes Proprietary Technology.

“Proprietary Technology” means any Technology Used by the Business which is owned
by, or developed by or on behalf of, DCEH or any of its Affiliates.

“Related Person” means a Person’s current, former and future equity holders controlling
Persons directors managers officers employees agents representatives Affiliates members
managers general or limited partners or assignees (or any former, current or future equity
holder, controlling Person, director, officer, employee, agent, representative, Affiliate, member,
manager, general or limited partner, or assignee of any of the foregoing).

“Representatives” means with respect to Studio, the Studio Entities any of their
Affiliates, and any of the Studio Entities’ then-current (or their Affiliates’ then-current)
employees agents contractors (including subcontractors), service providers and representatives
and means with respect to DCEH, Authorized Personnel.

“SaaS Services” means cloud services including but not limited to software as a service,
platform as a service, infrastructure as a service, and database as a service,

“SaaS Services Used bv the Business” means all of the SaaS Services Used in, held for
Use in, or necessary for the operation of the Business as it is currently conducted, including the
SaaS Services on Exhibit 5 and the Shared IT Services

 

“Servco” means any successor entity of DCEH that owns the Technology Used by the
Business

“Services” means the performance of DCEH’s obligations under this Agreement,
including the professional services provided pursuant to this Agreement, and including
(a) Managed Services (b) lntegration Services (c) Termination Assistance Services (d) any
support services provided with respect to any Technology Used by the Business (e) the
Processing of Studio Data under this Agreement and (f) the Transition Services The Services
shall be deemed to include all services equipment and other materials that are: (x) an inherent,
incidental, necessary or a customary part of such Service, or (y) ordinarily or foreseeably
required for the proper performance of such Service.

NY: 1156384 {01282732-1}Page 5 of Exhibit 1

“Service Fees” shall have the meaning in the applicable Managed Services Agreement.

“Shared IT Systems” means Technology owned by DCEH and made available by DCEH
on a non-exclusive, restrictive access shared service basis to any University System, on the one
hand, and any of the following, on the other hand: (a) any other University System, (b) Ai
Pittsburgh, either on ground or Ai Online or (c) any other institutions operated by DCEH which
are the subject of a Teach-Out.

“South Lenders” shall have the meaning in the Managed Services Agreement for South
University. Any consents or approvals to be provided by the South Lenders in connection With
this Agreement shall be provided in accordance With the terms of the South Credit Agreement
(as defined in the Managed Service Agreement for South University), including in accordance
with any voting or amendment provisions contained therein

“Proprietary Software Materials” means for each item of Proprietary Software, the Source
Code and the Object Code. For the avoidance of doubt, the Proprietary Software Materials
include fully compiled versions of all Proprietary Software.

» “Representative” means with respect to any Person any director, officer or employee of
such Person or any financial advisor, accountant, legal counsel, consultant or other authorized
agent or representative retained by such Person

“Software” means with respect to a particular computer program, the Source Code and
Object Code for such computer program.

“Software Used by the Business” means all of the Software Used in, held for Use in or
necessary for the operation of the Business as it is currently conducted, and all Updates
developed or otherwise made thereto, including the Software on Exhibit 5 .

“Source Code” means (i) the human readable source code for a computer program, in the
programming language in which such computer program was written together with (ii) all
existing related flow charts and other documentation in each case ((i) and (ii)) of a level
sufficient to enable a programmer reasonably fluent in such programming language to prepare an
executable copy of the computer program and otherwise understand, operate, host, support,
maintain modify, enhance, develop Updates to, integrate other technology with, and otherwise
Use such computer program, and including all existing and future: (a) source code comments and
technical documentation data, files algorithms, notes existing architecture, existing design
documents and existing diagrams and other existing operation and existing end use
documentation (b) identification and description of and a copy of output or data files from
authoring tools (c) configuration information regarding the production environment including
the operating system configuration (d) technical information and documentation regarding build
history, regression test results test coverage and other test data as available, (e) source code for
the creation of all databases used by the computer program (i.e., to create the database schema,
indexes and stored procedures) and technical information for each database where applicable,
(f) source code required to insert any reference or look-up data required by the computer
program into the databases as available; (g) instructions notes references programs application
programming interfaces, and other materials for creating, building, and Using an executable copy

NY: 1156384 {01282732-1}Page 6 of Exhibit l

of the computer program as exists (h) description of the operational environment, (i) trouble-
ticket databases or equivalent, (j) tools methods scripts processes algorithms technologies or
routines used for development and testing or otherwise in connection with the computer program
within the legal limitations of such software licenses and (k) without limiting the obligation to
provide a complete copy of the source code for the computer program, a comprehensive list of
all third Person dependencies (including with respect to third Person software, versions of such
third Person software), and all third Person tools used for development and testing in each case
((a) through (k)), that is necessary to prepare an executable copy of the computer program and
otherwise understand, operate, host, support, maintain modify, enhance, develop Updates to,
integrate other technology with, and otherwise Use such computer program or which has been
Used for such purposes

»»“Student Data” means student data that is contained within the Studio Data,

“Studio Data” means (a) Business Data, and (b) any information data, and other content,
in any form or medium, that is Processed by the Technology Used by the Business under or in
connection with this Agreement. For avoidance of doubt, Studio Data does not include any data
contained in any Shared lT System that is not related to any of the University Systems or their
respective current and former Businesses, or operations employees or students

“Studio Entities” refers to Studio and its Subsidiaries and Affiliates, and the University
Systems designated by Studio or its Subsidiaries and Affiliates (solely for the purpose for which
it is so designated).

“Studio System” the systems software, facilities or platforms owned, leased, licensed, or
operated by or on behalf of any of the Studio Entities other than those Which are provided by
DCEH pursuant to this Agreement.

“Subcontractor” means any subcontractor, excluding vendors or suppliers used in the
ordinary course of business consistent past practices

“Subsidiw” means with respect to any Person any corporation or other organization
whether incorporated or unincorporated, of which (a) such Person or any other subsidiary of such
Person is a general partner (excluding such partnerships where such Person or any subsidiary of
such Person does not have a majority of the voting interest in such partnership) or (b) at least a
majority of the securities or other interests having by their terms ordinary voting power to elect a
majority of the board of directors board of trustees board of managers or similar governing
body with respect to such corporation or other organization is directly or indirectly owned or
controlled by such Person or by any one or more of its subsidiaries

“Teach-Out” means the continuing provision of academic services to students following
the announcement of a campus closure until such students can graduate/complete their program
of study or transfer to a comparable academic program through an affiliated or unrelated
institution

“Technology” means information technology, hardware and computer systems including
those relating to the transmission storage, maintenance, organization presentation generation
Processing or analysis of all data and information collected, generated, or used in the conduct of

NY: 1156384 {01282732-1}Page 7 Of Exhibit 1

the Business Technology includes: (a) software, integrations cloud services databases
websites, domain names applications telecommunications solutions other information
technology infrastructure and assets hardware and other information technology or
communications equipment and (b) all related source code, object code, firmware, development
tools files records and data, and all media on which any of the foregoing is recorded and all
documentation associated with the foregoing

“Technology Used by the Business” means the SaaS Services Used by the Business and
Software Used by the Business and any other Technology Used in held for Use in or necessary
for the operation of the Business including for the avoidance of doubt all Shared lT Systems and
Shared IT Services as well as the Other Third-Party IT Services and the Third-Party Support

 

“Termination Assistance Period” means a period not exceeding one hundred eighty (180)
days in duration commencing and ending on dates designated in advance by Studio, in which the
Termination Assistance Services are provided

“Termination Assistance Services” means (a) DCEH’s cooperation with Studio or any
other Person designated by Studio in order to enable the Studio Entities to transition away from
the Technology Used by the Business to facilitate the transition of the services hereunder to the
Studio Entities or another Person or Persons or to transfer responsibility for such services or the
Studio Confidential Information to the Studio Entities or a third Person in a manner designated
by the Studio Entities and (b) any new services requested by the Studio Entities to transfer
responsibility for providing services or Technology Used by the Business to the Studio Entities
or a third Person

“Third-Party Agreement” means any Contract between DCEH and a third Person pursuant
to which such third Person agrees to provide or license any Third-Party Materials and any
Contracts for Third-Party Support. Third-Party Agreements include those agreements listed on
Exhibit 6.

“Third-Party Materials” means Technology Used by the Business which consists of
Technology or other materials that are in each case owned or controlled by a Person other than
DCEH.

“Third-Party Support” means maintenance, support, telecommunications or other
professional services in each case which pertain to the Technology Used by the Business

“Title IV” means Title IV of the Higher Education Act of 1965, 20 U.S.C. § 1001 et
seq., as amended, or any successor statute thereto.

“Title IV Programs” means the programs of federal student financial assistance
administered pursuant to Title lV.

“Updates” means updates upgrades, new versions new releases enhancements
improvements and other modifications to a computer program.

“U_se” means to (a) access load, execute, compile, manipulate use, Process store, purge,
transmit, receive, display, copy, connect, communicate with, interface with, maintain modify,

NY= 1156384 {01282732-1}Page 8 of Exhibit l

adapt, translate, enhance and create derivative works anywhere in the world and (b) make, have
made, distribute, import and export, anywhere in the world.

NY¢ 1156384 {01282732-1}Page 9 of Exhibit 1

EXHIBIT 2

[Exhibit 2 is intentionally omitted.]

{01282732-1}Page l of Exhibit l

EXHIBIT 3

Data Security Exhibit

This Data Security Exhibit (“DSE”) establishes minimum information security and data
protection standards and related requirements for DCEH in connection with the Agreement.

1. Confidentiality and Integrity.

(a) DCEH shall preserve the integrity and accuracy of the Studio Confidential
lnformation including by updating, revising, correcting, or deleting the Studio Confidential
lnformation as directed by the Studio Entities or, upon the Studio Entities’ prior approval, by any
individual to whom Personal Data relates DCEH shall notify the Studio Entities in writing
within five (5) calendar days of receipt of any communication from any individual relating to
Personal Data about that individual and shall further provide all reasonable assistance to the
Studio Entities (or, at the Studio Entities’ request, the Studio Entities’ Affiliates) in responding to
all such communications

(b) DCEH shall notify the Studio Entities promptly of the receipt of any
communication complaint, enforcement action or other inquiry from or by any legal or
regulatory authority relating to the Processing by DCEH or its Authorized Personnel of Personal
Data, and DCEH shall further provide all reasonable assistance to the Studio Entities (or, at the
Studio Entities’ request, the Studio Entities’ Affiliates) in responding to all such inquiries that
relate to the Processing of Personal Data.

(c) DCEH shall retain the Studio Confidential lnformation only for as long as
necessary to perform the Services or provide the Technology Used by the Business or as
required by Law. Upon expiration or termination of the Agreement, or at any time upon the
Studio Entities’ request, DCEH shall immediately return or securely destroy (as requested by the
Studio Entities) all the Studio Confidential lnformation in accordance with the Studio Entities’
instructions (and procure from any Authorized Personnel such return or secure destruction of all
the Studio Confidential lnformation) and provide a certification of such return or destruction to
the Studio Entities ln the event that DCEH determine, in its reasonable discretion that returning
or destroying the Studio Confidential lnformation is infeasible on the date required pursuant to
this Section (the “Return Date”) or Law prevents or precludes the return or destruction of any
such the Studio Confidential lnformation by DCEH on the Return Date, then DCEH shall notify
the Studio Entities in writing of the reason for not returning or destroying such the Studio
Confidential lnformation on the Return Date. In such case, (i) DCEH shall return or destroy (as
instructed by the Studio Entities) the Studio Confidential lnformation as soon as possible after
the Return Date, and (ii) DCEH shall not Process such the Studio Confidential lnformation
without the Studio Entities’ express prior written consent after the Return Date.

2. Security.

(a) DCEH shall implement and maintain a written information security
program that incorporates administrative, technical, and physical safeguards that ensure the
security, confidentiality, and integrity.of Studio Confidential lnformation and which program is

NY: 1156384 {01282732-1} Page 1 of Exhibit 3

in compliance With Law. DCEH will ensure that such safeguards are reasonable protections in
light of the type and amount of Studio Confidential lnformation being Processed by DCEH, state
of art and industry standards and that such safeguards do, at a minimum, protect Studio
Confidential lnformation against reasonably anticipated threats or hazards including from
unauthorized access loss destruction use, modification or disclosure Upon the Studio
Entities’ request, DCEH shall provide the Studio Entities with a written certification that they
have implemented such a written information security program.

(b) Without limitation to any other obligation DCEH shall implement
industry-standard encryption methods to protect Studio Confidential Inforrnation when
appropriate and in any case (i) at rest and When transferred, communicated, or otherwise
transmitted electronically outside of DCEH’s systems (ii) in connection with remote access
connectivity involving Studio Confidential lnformation-(iii) to the extent any portable devices
are used to Process Studio Confidential lnformation; and (iv) in any circumstances required
under Law. F or purposes of this requirement, encryption shall mean “the transformation of data
through the use of an algorithmic process into a form in which there is a low probability of
assigning meaning without use of a confidential process or key or securing the information by
another method that renders the data elements unreadable or unusable.”

(c) Without limiting DCEH’s other obligations under the Agreement
(including Section 8.1), DCEH shall limit access to Studio Confidential lnformation to
Authorized Personnel and ensure that Authorized Personnel with access to Studio Confidential
Inforrnation are advised of and comply with (i) DCEH’s written information security program;
and (ii) provisions relating to the privacy and security of Studio Confidential information under
this DSE, and are trained regarding the handling of Studio Confidential lnformation in
accordance with (i) and (ii).

(d) DCEH shall provide to the Studio Entities’ written notice of any Data
Security Breach promptly and in no event later than twenty-four (24) hours following the
occurrence of such Data Security Breach. Such notice shall summarize in reasonable detail the
circumstances of the Data Security Breach, including the date and time period during which the
Data Security Breach is believed to have occurred, the impact of such Data Security Breach upon
the Studio Entities and its Affiliates, a description of any Studio Confidential lnformation
affected by the Data Security Breach, and, if applicable, individuals whose Personal Data is
affected by such Data Security Breach, including an estimate of the number of individuals
affected and a description of the Personal Data involved, and any corrective action to be taken by
DCEH, including any steps to reduce the risk of harm to affected individuals DCEH shall
maintain appropriate documentation of each Data Security Breach, provide regular updates to the
Studio Entities as material additional information becomes available, and reasonably cooperate
with any requests from the Studio Entities for additional information regarding the Data Security
Breach.

(e) ln the event of any Data Security Breach, DCEH shall also:

(i) undertake an investigation of such Data Security Breach and
reasonably cooperate with the Studio Entities in connection with such investigation

NY: 1156384 {01282732-1}Page 2 of Exhibit 3

including by providing the Studio Entities with a summary of the results of DCEH’s
investigation

(ii) Not make any public announcements relating to such Data Security
Breach without Studio’s prior written approval, which shall not be unreasonably
withheld;

(iii) Take all necessary and appropriate corrective action at the expense
of DCEH, to prevent a recurrence of such Data Security Breach; and

(iv) Take, or at Studio’s request, assist the Studio Entities in taking all
remediation efforts including remediation efforts that are required by Law as a
consequence of any Data ., Security Breach or that have been required by any
governmental authority in similar circumstances regardless of whether Law explicitly
imposes such remediation obligations on DCEH or the Studio Entities Such remediation
efforts may include (A) development and delivery of notices to individuals whose
Personal Data may have been affected; (B) establishment of a toll-free telephone number
or numbers where affected individuals may receive assistance and information
(C) provision of free credit reports credit monitoring and repair, or identity
monitoring/repair/restoration/insurance for affected individuals (D) reimbursement for
the costs of placing a freeze on a consumer credit file and likewise for the costs of
unfreezing the same consumer credit file; (E) investigation and resolution of the causes
and impacts of the Data Security Breach; (F) external communications with respect to
corrective actions or other matters pertaining to the Data Security Breach; and (G) such
other measures that the Studio Entities determine are reasonable and commensurate with
the nature and level of severity of the Data Security Breach (collectively, “Remediation
Efforts”). DCEH shall be solely responsible for the costs and expenses of all
Remediation Efforts and all other actions undertaken pursuant to Section 2gej of this
DSE, in each case, whether undertaken by any of DCEH, any Affiliate of DCEH, or the
Studio Entities and without limiting the foregoing, DCEH shall promptly reimburse the
Studio Entities for all costs and expenses reasonably incurred by the Studio Entities or
their Affiliates in connection with the Data Security Breach, including costs and expenses
incurred in connection with Remediation Efforts or otherwise in connection with
Section 21 e) of this DSE.

(v) DCEH hereby represents warrants and covenants that it will use
highest industry standards to scan and filter for harmful surreptitious code, such as
viruses, malware, spyware and worms (“Viruses”), and otherwise ensure that no form of
Viruses are introduced by any means into any Studio System as a result of the Studio
Entities’ or any of their Affiliates’ Use of the Services or Technology Used by the
Business Without limiting DCEH’s representations warranties or obligations elsewhere
in this Agreement, if a Virus is found to have been introduced into any Studio Systems by
the Services or Technology Used by the Business DCEH shall promptly notify the
Studio Entities of the introduction and, at no additional charge to the Studio Entities
assist the Studio Entities (and, if applicable, their Affiliates) in eradicating the Virus and
eliminating its effects and if the Virus causes an interruption of the Services or
Technology Used by the Business a loss of operational `efficiency, or loss of any Studio

 

NY: 1156384 {01282732-1}Page 3 of Exhibit 3

System, DCEH will take all necessary steps to repair any damage done by the Virus
including undertaking remediation efforts at no cost or loss to the Studio Entities or any
of its Affiliates.

3. Protection of Payment Data,

(a) Without limitation to any other provision of the Agreement (including of
this DSE):

(i) DCEH are responsible for the protection of bank account numbers
credit or debit card account numbers and other payment card data and related information
(“Payment Data”) that DCEH or the Authorized Personnel Processes in connection with
the Services or Technology Used by the Business lWithout limitation to,the foregoing,
DCEH shall implement and maintain proper security measures for the protection of
Payment Data and shall maintain compliance with the most current version of the
Payment Card lndustry Data Security Standard (“PCl DSS”), developed and published
jointly by American Express, Discover, MasterCard, and Visa (“Payment Card Brands”),
in addition to any other Payment Data security Laws regulations or standards that may
come into effect.

(ii) For so long as DCEH or its Authorized Personnel Process Payment
Data in connection with the provision of the Services or Technology Used by the
Business DCEH (or its Authorized Personnel, as applicable) shall provide the Studio
Entities with an annual written certification of their compliance with the PCl DSS, as
well as such other Payment Data security rules that may be in effect at the time. For
purposes of this requirement, either a self-assessment and certification from DCEH (or its
Authorized Personnel, as applicable) or a report from a third-party that regularly conducts
assessments of compliance with the PCl DSS verifying that DCEH and its Authorized
Personnel, as applicable, are in compliance shall suffice for the “certification.” If, at any
point during the provision of the Services or Technology Used by the Business, DCEH
becomes aware that DCEH or its Authorized Personnel are not in compliance with the
PCl DSS, DCEH shall immediately notify the Studio Entities and provide its plan for
coming into compliance as soon as reasonably possible.

(iii) ln the event of any Data Security Breach affecting Personal Data
that includes the theft, loss or potential compromise of Payment Data, then in addition to
complying with their other obligations contained in this DSE, DCEH shall provide (and
will cause its Authorized Personnel to provide) access to their premises books logs and
records to a designee of the Payment Card Brands as may be required by the Payment
Card Brands to the extent necessary to perform a thorough security review and to
validate DCEH’s and its Authorized Personnel’s compliance with the PCI DSS. At the
Studio Entities’ request, DCEH and its Authorized Personnel will share with the Studio
Entities information related to its or the Payment Card Brands’ investigation of the Data
Security Breach, including forensic reports and system audits

4. This Section 4 of this DSE is in addition to and not in lieu of the rights set forth in
the body of the Agreement. - . 1

NY: 1156334 {01282732-1}Page 4 of Exhibit 3

(a) Upon the Studio Entities’ request, and at the Studio Entities’ expense,
DCEH and its Authorized Personnel shall each obtain and provide copies of an independent
evaluation in the form of a Service Organization Control (“§Q_Q”) 2 Type ll audit, covering the
preceding twelve (12) month period and the relevant scope of systems applications Services
and Technology Used by the Business If DCEH or its Authorized Personnel fail to obtain and
provide copies of the audit described in the prior sentence for an applicable period, or in the
event of a Data Security Breach, DCEH acknowledges and agrees that the Studio Entities shall
have the right to request that the DCEH or its Authorized Personnel engage a third-party selected
. by the Studio Entities at the Studio Entities’ cost, to conduct an independent audit of DCEH’s or
its Authorized Personnel’s privacy and security practices and DCEH and its Authorized
Personnel shall comply with such request, and the selected third-party shall promptly deliver to
the Studio Entities the resulting audit report and other materials upon its completion

5. To the extent that any audit conducted pursuant to this Agreement identifies
alleged risks or threats or nonconformance to generally accepted trade practice in the industry or
other breach of the DSE (each a “Security lssue”), DCEH, within ten (10) days of receipt of such
Written notification shall either (a) correct such Security lssues or provide the Studio Entities
with a plan acceptable to the Studio Entities for remediating the Security lssues and timely
implement such plan or (b) obtain and provide to the Studio Entities an opinion of a qualified
independent expert regarding such audit determination of Security lssues after which the parties
shall confer to reach agreement upon the extent and nature of any Security lssues and the plan
for remediation of such issues

6. Survival.

(a) Sectionsl through 1 of this DSE shall survive the expiration or
termination of the Agreement.

7. Governance and Order of Precedence.
(a) This DSE shall be governed by the laws of the District of Columbia.

(b) To the extent not inconsistent herewith, the applicable provisions of the
Agreement shall apply to this DSE. In the event of a conflict between this DSE and the
Agreement, the terms of this DSE shall control and govern

NY: 1156384 {01282732-1}Page 5 Of Exhibit 3

EXHIBIT 4
Approved Contractors

The following are approved contractors with approved functions denoted in parenthesis,
Which are currently working on projects for DCEH:

Avtex Solutions LLC (CRM Development)

Valore Partners (Software Development)

Alliance Global (IT Quality Assurance)

EPAM (Marketing Web Quality Assurance)

Beacon Hill (Marketing Web Quality Assurance and Web Development)
Bails and Associates (Lawson support assistance)

Campus Management (CampusVue support assistance)
Yash Technologies (Off hours NOC & Bl Tidal scheduling)
MDl (Data Integration/lnformatica)

10. Blue Chip (Web Development)

l 1. Mastech (Network Ops support resource)

12. Xtivia (Remote DBA Escalated Support assistance)

.\9.°°.\’.0"$":‘>.“"!`3§'"

NY: 1156384 {01282732-1}Page l of Exhibit 4

Shared IT Systems:

EXHIBIT 5

Technology Used by the Business

The following is a list of all Technology utilized by the University Systems which is not
exclusive to them and which constitute Shared IT Systems These Technologies are shared

across the University Systems:

 

Name

Description

 

Workstation

Desktop or laptop computer system to display, access and manipulate
data. DCEH will also provide the Studio Entities access to and the ability
to Use any Workstations constituting Technology Used by the Business

 

Wireless Controller

Data center device used to manage remote campus and CS wireless
access points

 

 

Wireless Wireless access points to allow wireless computers and approved
personal devices to access the corporate, student or public internet.
Webspace The Ai Parties are moving their student web space in-house to Amazon

ec2 Direct Admin Conso|e. Faculty and staff may need to create their own
personal website within their own sub domain for educational purposes
This is made possible by the Web Space System.

 

Waves Gold and P|atinum + Tunes +
360

C|assroom Software - for audio editing and plugins

 

Wan Optimizations

Device used to improve performance between the remote campus and
data center.

 

V-Ray Rendering Plugin for Maya

Classroom Software animation rendering

 

 

 

 

VPN Cisco Software used to provide full network access to remote employees and
contractors

Voyager / OPAC .net Library Tracking

Vormetric Encryption and key mgmt to protect P|| data. At rest encryption on|y.

Vorde| Xi\/|L Gateway which provides SSO and web service security

 

VMWare - Fusion and Workstation

Virtua|ization software

 

VitalSource

Online C|assroom

 

 

Visix Axis SW i\/|aintenance

 

Visix display systems at the campuses

 

NY: 1156384

{01282732-1} Page 1 of Exhibit 5

 

 

Video Conferencing

Conference room and personal video call services

 

Vectorworks

Classroom Software for 3D design

 

User Access Request

Generic Configuration ltem for tracking requests/issues with general User
Access Request items

 

USB Block

USB Block Exception Requests for staff.

 

UPS

Generic Configuration |tem for tracking requests/issues with UPS devices
within the lnfrastructure

 

Universal Content l\/lanagement
(UCl\/l)

Content l\/lanagement System

 

 

 

Turnitin.com Plagiarism checker for students
Tripwire Security and Audit Detection/Reporting
Trintech 3rd party SAAS Reconciliation services for General Ledger

 

Trimble SketchUp Pro

Classroom Software

 

Transcript Request System (STS)

System used to manage transcript requests from students (both high
school and college)

 

Track|t Works

Equipment Cage Check-out application

 

TOC (Transfer of Credits)

Provides a website for efficiently loading transfer credits into CampusVue

 

Tidal

Enterprise Scheduler

 

Thinkingstorm

On Demand tutoring provided to students via the online classroom. This
is used by A|O, A| Ground Plus Students, AUO, and AUG.

 

Textbooks U|

Website that allows textbook information to be loaded into CampusVue
in bu|k.

 

Test Out

Online Courseware

 

Term Configuration Tool

Allows for customization of Term Descriptions and filtering of terms for
the Student Financial Planning (SFP) tool

 

Telephony

Generic Configuration item for tracking requests/issues with Telephony
equipment within the lnfrastructure

 

Te|co Carrier

Public utility company that provides us with both data and voice services
AT&T, CenturyLink, XO are the most frequently used here.

 

 

Team Foundation Server

 

Team Foundation Server (TFS) - A l\/licrosoft Source Code Management
(SCl\/|) and Project Tracking tool for software developers which supports

 

NY: 1142705

{01282732-1}Page 2 of Exhibit 5

 

 

collaborative development of software within a team, and the tracking of
changes to software source code revisions

 

Tax Factory

tax calculation and payroll tax compliance solutions

 

Symantec Validation and lD
Protection Service (VlP)

l\/lu|tifactor Authentication System

 

Symantec Endpoint Protection

Antivirus protection

 

Symantec Data Loss Protection (DLP)

Safeguards intellectual property and ensures compliance by protecting
sensitive data wherever it lives-on premises in the cloud, or at the
endpoints.

 

Switch

Generic Configuration item for tracking requests/issues with Switches
within the Network

 

Student Payment Application (SPA)

User interface used by staff at The Center to accept payments from
students via the SecureNet ifra me

 

Student Orientation

Courseware product utilizing Adapt (purchased by Fulcrum) for
Orientation courses and expanding its use to other courses

 

Student Financial Planning

Student Financial Planning (SFP) is a web-based solution that provides
students a financial plan to demonstrate affordability for their respective
program. The application helps users provide financial plans for students

 

Student Course Scheduling System
(Student CSS)

Allows students to sign up for short courses

 

Student Body F|ow (SBF)

Used by registrars to submit their student body flow reports to the CS
finance group for disclosure purposes

 

Stipend Generator

Data Transfer process and website allowing for data entry and
transmission to Sallie l\/lae. Sallie l\/lae cuts checks to students and issues
a remittance file, which is loaded back into the SIS

 

Sterling

This is an automated process that pulls data from third Person vendors
secure FTP site and posts the student payments in CampusVue.

 

State Gra nts

Dynamic application used for generating State Grants data files

 

Staff Learning System

Brightspace staff LMS

 

Sourcefire lDS

lntrusion Detection System

 

So|idworks 3D CAD

Classroom Software for 3D modeling

 

 

 

 

 

 

Socrates Front end application for faculty to apply to be a teacher at our schools
SOA platform providing data/integration services for my campus portal and
other applications
SmartyStreets Address validations tool
NY: 1142705

{01282732-1}Page 3 ar Exhibit 5

 

 

SiteCore

Content Management System for i\/|arketing Websites

 

SIS Custom Applications Landing Page

List of links to all of the custom applications created and managed by the
Student lnformation Systems team

 

SharePoint

For anything related to: go.dcedh.org; my.dcedh.org and g03.dcedh.org
(which has SSRS and Bl)

 

SGU| (Student Group User lnterface)

Website that allows advanced student group manipulations

 

SFA Custom Apps (Landing Page)

Student Financial Custom Applications landing page

 

 

ServiceNow SaaS provider of lT Service Management. lt will be used as
lncident/Prob|em Tracking and l\/lanagement, Knowledge Management,
Change Management, and Service Requests.

SendWordNow Emergency Notification System used to notify staff, faculty & students if

an emergency situation occurs

 

Security Equipment

Generic Configuration ltem for tracking requests/issues with Security
Equipment within the lnfrastructure

 

Security

All calls related to items the Security Team needs to be involved in.

 

Schedule |\/|anager

Rebalances students in courses based on user selection. Helps the Center
determine how many sections are needed for a course by term

 

 

 

 

Scanners Generic Configuration ltem for tracking requests/issues with Scanners

Router Generic Configuration ltem for tracking requests/issues with routers
within the Network

RightFax Centralized enterprise fax solution

RlC Process Retail lnstallment Contract Process is an automated process that runs

week days lt goes out and gets a file from third Person vendors, Tuition
Options, processes it, stores data in CVlnterface and updates data in CARS
and CampusVue.

 

Rhino by l\/lcNeel

Classroom Software for 3D printing of industrial design

 

Respondus

3rd Party Course Management product that creates and manages exams -
publishing directly with Brightspace

 

Rema Grad Team Application

Keeps track of Grad Team members and organizational relationships

 

 

 

 

 

RedHat Linux OS for various DCEH servers
RACER RACER stands for Regulatory Affairs & Compliance Electronic Records. lt is
an in-house web-based document repository that houses school
accreditation documentation and data for the Regulatory Affairs
department RACER is used by all CS Regulatory Affairs & Compliance.
NY;1142705

{01282732-1}Page 4 er Exhibit 5

 

 

department members as well as Schoo| Presidents and associated staff.

 

Qlikview

Data Warehouse Dashboard and Reporting

 

Public Key lnfrastructure (PK|)

Microsoft CA Public Key. A public key infrastructure (PKl) consists of
software and hardware elements that a trusted third Person can use to
establish the integrity and ownership of a public key. The trusted party,
called a certification authority (CA), typically accomplishes this by issuing
signed (encrypted) binary certificates that affirm the identity of the
certificate subject and bind that identity to the public key contained in
the certificate The CA signs the certificate by using its private key. lt
issues the corresponding public key to all interested parties in a self-
signed CA certificate.' ' '

 

ProTools, ProTools HD, and Sibelius

Classroom Software for audio editing

 

ProofPoint

Email SPAl\/| and A/V Gateway

 

Program integrity

Program lntegrity application provides the new program coordinators
with the ability to map state restrictions to CampusVue program versions
as well as ability to create disclosures and disclaimers and Enro|lment
Agreements for regulatory and compliance purposes

 

Program Course l\/lanagement
System (PCl\/l$)

Program and course management for new courses; similar to Content
Alert/Course Revision

 

Printers

Generic Configuration item to be used for Printer configuration/lssues

 

Presentation Technology

Technology used in the classroom environment or conference rooms to
provide presentations This includes Projectors, Conference lines, TVs,
Switchers, lnputs, etc.

 

 

 

PlanView Project l\/lanagement App|ication
Pixologic Z Brush Classroom Software Animation for 3D/2D texturing and painting
PerformLine Speech Analytics Software

 

Password System (Center)

Manages passwords for all internal systems; except for those using AD

 

Palo Alto (Captive Porta|)

System used to authenticate a user for lnternet access on wired networks

 

Outlook

l\/licrosoft 0utlook is a personal information manager from Microsoft,
available as a part of the Microsoft Office suite. Although often used
mainly as an email application it also includes a calendar, task manager,
contact manager, note taking, journal, and web browsing.

 

OpenVoice

 

Citrix OpenVoice Conferencing is a reservation less audio-conferencing
service that has a 500-participant limit and is accessible via a toll-free
number. The service also offers recording, the ability to manage

 

 

NY: l 142705

{01282732-1}Page 5 or Exhibit 5

 

 

conference calls via an online console and integrates with Outlook for
easier scheduling

 

OpenAthens by EBSCO

Allows for identity and access management for students to seamless|y
access e-resources. The OpenAthens tool eliminates the EZProxy product
for all brands

 

Office365 - Skype

Collaborative functionality provided by the Office 365 Suite. This provides
the ability to chat in live time with others using the Lync Online system.

 

Office365 - Power Bl

Power B| reports are developed and then published to 0365 Power B| to
be consumed by our customers There is also a process using a Gateway
that will refresh the reports with updated data if a schedule is setup for
the report.

 

Office365 - Outlook Online

Email functionality provided by the Office 365 Suite. This relates to the
Outlook email client and Exchange online technology "

 

Office365 - OneDrive

Office 365 Storage area for any documents/data

 

Office365 - Office Pro Plus

This is the installation pack for the Office 365 client tools such as Gutlook,
Word, Excel, PowerPoint, etc.

 

 

 

 

 

Nexpose Vulnerabi|ity Scanning System

Network Generic Configuration ltem for tracking requests/issues with Network
devices within the lnfrastructure

NetQOS Network Node Manager

l\/lyGroups Tool that allows users to create/manage their own distribution groups

l\/lyCampusPortal Student and Faculty Portal

 

l\/lSB| Reports

Web based reporting tool for employees to get reporting data.

 

l\/lovie l\/lagic Scheduling

Classroom Software for video development

 

l\/lovie l\/lagic Budgeting

C|assroom Software for video development

 

l\/lobile Phone

l\/lobile/Cellular devices

 

Microsoft Azure SQL

a cloud computing service created by Microsoft for building, testing,
deploying, and managing applications and services

 

l\/ledia Composer

Classroom Software for video editing

 

l\/laxon Cinema 4D Studio Bundle

Classroom Software in game art 3D development

 

 

l\/la rketing Websites

 

l\/larketing Web Sites

 

NY: 1142705

{01282732-1}Page 6 of Exhibit 5

 

 

Lynda.com

Tutorials that are integrated into the online classroom.

 

Luxion Keyshot Pro Lab Pack

Classroom Software for 3D movement

 

Load Balancer

Application load testing tool

 

Lawson

Asset Management, including human capital and finance system

 

Kronos

Time Management System

 

Komplete Suite

Classroom Softwa re for audio instruction

 

iZotope l\/lusic Production Suite
(lncludes: RX, Ozone, Neutron,
Nectar, VocalSmith, and Trash)

Classroom Software for audio production

 

lnGenius Software

Application that connects phone systems to CRl\/ls ~ Microsoft Dynamics,
ServiceNow - with features like screen pop & click-to-call.

 

lnformatica

Data integration and ETL

 

lnfor Expense l\/lanagement

Travel & Entertainment Expense Vendor

 

lmperva

Database Access I\/lanagement System

 

il\/lodules Alumni Community

The objective of the il\/lodules Data lntegration project is to design and
implement an automated solution to facilitate the outbound and inbound
data exchange with the new il\/lodu|es Encompass platform for all Ed
Systems except Western State. The outbound data will be used to create
and update alumni records for pending graduates graduates and
students who are on externship/internship. The inbound write-back will
update student/graduate demographic information in the S|S.

 

lmageNow Upload Center

Allows documents to be uploaded without direct access of lmageNow

 

lmageNow

Document imaging

 

lmage Onsite

Bank of America lmage Onsite

 

lDEA

Student rating of instruction Survey‘s given to students to rate faculty
effectiveness in a course. l\/lost of the lDEA surveys are distributed via
paper form in the classroom and then sent to lDEA to process the
answers Online does use a web system to do their surveys but the
student/faculty/course information is manually uploaded by the EDW
team,

 

 

lARl\/l

 

lARl\/l: The identity Access and Role Management system. This system is
used to create/terminate/re-hire employee accounts based on HR data

 

NY: 1142705

{01282732-1}Page 7 of Exhibit 5

 

 

 

Hyperion This application was developed for use by FA Advisors. lts use is to allow
FA Planners to show new and continuing students costs aid, and loan
information over the length of their program of studies

HVAC Regarding the central Heating/Ventilation and Air Conditioning systems in

the Data Center

 

HP Virtual User Generator (VuGen)

VuGen is also used for HP BSl\/l. lt records the scripts for Business Process
l\/lonitor (synthetic transactions).

 

HP uCl\/|DB

Configuration Management Database,

 

HP Systems insight l\/lanager

System management tool designed to help manage HP servers.

 

HP SiteScope

,Agent-less monitoring software focused on monitoring the availability
and performance of distributed lT infrastructures, including Servers,
Network devices and services Applications and application components
operating systems and various |T enterprise components

 

HP OpenView Performance Manager
(OVPl\/l)

trace running performance manager

 

HP OpenView Operations l\/lanager
(OVOW)

System monitoring

 

HP Network Node l\/|anager (NNl\/l)

software that helps unify fault, availability, and performance monitoring
to

improve network uptime and performance, and increase responsiveness
to business needs

 

HP Device and Dependency l\/lapping

Organizes hardware and software assets across the enterprise

 

HP Data Protector

Enterprise Backup Software

 

HP Business Service Management

manage the performance of enterprise applications systems networks
and storage

 

HP Business Process l\/|onitor (BPl\/l)

software that uses synthetic transactions to identify performance issues
before they affect web or mobile customers

 

HP ArcSight

ArcSight Logger, Enterprise Security Manager (ESl\/l) and

SmartConnectors. Security log collection and alerting system.

 

Holds Automation

Automation for the Non-Payment and Re-entry Policy Hold processes for
CampusVue

 

Harmony and Story Board by
ToonBoom

Classroom Software for animation

 

 

 

 

 

Halogen HR System that offers a talent management suite that reinforces and
drives higher employee performance across all talent programs - whether
that is performance management, learning and development, succession
planning, recruiting and onboarding, or compensation

Grasshopper This ls a replacement Cl for Skype. This provides the ability to chat 1n live
time with others using the Grasshopper.

NY: 1142705

{01282732-1}Page 8 ofExhib115

 

 

Grad Team Affairs

Any tasks associated with the graduation team.

 

GoTol\/leeting

Video Conferencing

 

Gerber Accumark and Yunique PLM

Classroom Software for fashion design and product development

 

 

 

Genesys A Telecom Solution that currently provides inbound routing for WCTs at
OHE and Ai Ground

Foglight Application monitoring solution that helps organizations monitor and
control the performance of mission-critical enterprise applications

Firewall

Device used to protect or separate network segments

 

Federal FA Repack Report Config

This application is used to configure Federal FA Repack Report
parameters

 

Faculty Session Prep

Used by Online Faculty to allow them to accept their courses as well as
order any supplies (textbooks, software etc.) that they may need.

 

Faculty Course import

lt allows "The Center" faculty scheduling team to update CVue courses
with the instructors that accept courses from invitations sent from the
Course Scheduling Team. lt needs to be updated in CVue for reporting

 

 

purposes
EZ Proxy Library System
Exchange l\/iicrosoft Exchange is an e-mail messaging system from Microsoft that

runs on Windows servers. The server side is l\/licrosoft Exchange Server
and the featured client program is Microsoft Outlook, which includes
contacts and calendaring.

 

Estimated Financial impact Plan
(EF|P)

The application sends student-specific financial data from CampusNexus
Student to the CFPB via a student-specific url so that applicants can
complete an exercise that shows them how much it will cost them to
attend the school, how much they have to borrow to cover the costs that
they can't pay out of pocket, and what it means for their future.

 

Erwin Data l\/lodeler

Erwin l\/lodeling provides a coilaborative data modeling environment to
manage enterprise data through an intuitive, graphicai interface. With a
centralized view of key data definitions you can leverage information as a
strategic asset and more efficiently manage your data resources to save
time and money.

 

Erwin Data Governance

Erwin Data Governance is a SSAS data governance tool that will be used
to store our enterprise Business Glossary, Data Dictionary, Business Rules
and the relationships of our data. This tool can also be used to govern ai|
of the processes to maintain data quality and security.

 

Enterprise l\/lass Storage

Enterprise Storage

 

 

Enterprise File Transfer

 

Enterprise file transfer system which ftp, pgp, or related data transfer of
data between disparate systems such as data to/from external sources or
between two internal sources `

 

NY: l 142705

{01282732-1}Page 9 ofExhibit 5

 

 

Enterprise Data Warehouse (EDW)

Enterprise data repository which accepts data feeds from several of our
operational systems and organizes the data for reporting and analysis

 

Employee Portal

Related to Lawson ESS

 

eLibrary

Online library available via respective portal for students and faculty.

 

eLearning Content

identification of this Cl should be done via the URL -
www.thecampuscommon.com. if an incorrect/missing content is found
on these pages then have the appropriate team make the necessary
updates

The responsible team is not in lT and therefore not in ServiceNow. During
business hours - "_CS Webmasters" and off hours or paging - "_CS
eLearning Content Page".

 

Education Collective by The Foundry
(Nuke, CaraVR, i\/lodo, l\/|ari, and

Classroom Software for 3D rendering and effects

 

 

Katana)

EdConnect Department of Education application that is used to pull iS|R transaction
files

eBook Used to upload eBook fees

 

Domain Name Service (DNS)
[Classroom]

Domain Name Service

 

Domain Name Service (DNS)

Domain Name Service

 

DocuSign

DocuSign is a web-based application that allows staff to send documents
to students to be signed electronically

 

Direct Loan Peil Reconciliation

Provides the interface to work on reconciliation cases for Direct loan and
Peil loan. Through the tidal process the DOE loan data in loaded in this
app's DB (SlSinterface) and the app allows search, claim, reassign to
supervisor, close and reporting functionalities to resolve the cases

 

Digital Application

Online application for applicants to apply to come to school, Provides
integration to CRl\/l, CampusVue (eventuaily CARS), lmageNow, EchoSign,
Program |ntegrity, RACER and SecureNet.

 

Degree Estimator

Degree Estimator is a web application used to calculate a potential
student's estimated graduation date and estimated cost of an academic
year.

 

Data Center

This will involve any issues with the management of the Data Center. This
includes the application used to track data center configurations -
Aperture Vista Data Suite is software that helps manage activities with
the Data Center (power, cooling, space allocation, cabling, etc.). lt is used
primarily by the Data Center i\/lanager; however, other staff members
involved in related decision making are also users (Systems
Administration, Network Provisioning & Support, and others). The

 

product is owned by the lT Operations team, specifically, the Data Center

 

 

NY: 1142705

{01282732-1}Page 10 ofExhibit 5

 

 

Manager.

 

Cycling l\/lAX l\/ISP Audio Plugin

Classroom Software

 

Cvent

Service for high school students to take noncredit courses

 

Custom Authentication System (CAT)

AKA the Authentication Tool - Active Directory user access via Framework
Authentication System that allows users to maintain specific applications
within lT

 

Course Tracking System (CTS)

Provides ability to manage courses textbooks and degrees

 

Course Scheduling System (CSS)

System used by OHE to schedule facilitators to courses and terms and for
facilitators to accept/ reject those assignments

 

Course Revision

Tracks Revisions for courses lt is used to track the progress of course
revisions through the QA process

 

Course Listing

Displays Program and Course information for our online ed systems

 

Co re Network

Generic Configuration item for tracking requests/issues with the
Core/Datacenter network configurations within the lnfrastructure

 

Contract l\/lanagement

l\/lanages requests to enter into or renew a contract with a vendor.
Provides the requester with an intake form and routes the form through
the appropriate approver groups such as Sourcing, lFO, Lega|, Contract
Administration etc., until the request is either fully approved/executed or
rejected The system also includes a document repository for storing
contract correspondence and documents Was known as Worksite and
Autonomy is the software company (owned by HP)

 

Content Alert

3 copies of this system. One for each brand SuO, AuO, and AiO. System
used by program development to QA proposed changes and/or revisions
to courses Also includes a separate system for Alert admin.

 

CommonLine

NSLP uses CommonLine to streamline the electronic loan application
process CommonLine is used to transmit student loan applications to
NSLP. CommonLine is a set of standard file formats and protoco|s for
transmitting student loan applications

 

Col|ections Ul

Update Activities, Fund Sources and Student Account Statuses when a
student's account is sent to an outside collection agency

 

CMS (lnterwoven)

Content l\/lanagement System

 

Citrix

Used when setting up a user with a Citrix account, problems with logging
into Citrix, general Citrix questions (for examp|e, how to access
applications once logged in), and password resets.

 

 

Check Point Client Encryption

The Check Point Full Disk Encryption Software Blade provides automatic
security for all information on endpoint hard drives including user data,
operating system files and temporary and erased files For maximum
data protection multi-factor pre-boot authentication ensures user

 

identit`y, while encryption prevents data loss from theft.

 

NY: 1142705

{01282732-1}Page ll of Exhibit 5

 

 

Celemony l\/ieiodyne

Ciassroom Software

 

Career Center (CSO)

Career Services application to support the placement of students

 

Capture One Pro by PhaseOne

Classroom Software used in the digital Photography program

 

CampusVue Portal

Faculty and Student Portal that is part of the CampusVue application
NOT the i\/lyCampus Portai.

 

CampusVue

CampusVue SiS by Campus l\/lanagement |nc.

 

Campus Faciiities

For power issues and other issues the iTOC currently handles that need
to~ be visible to other teams but handled by the |TOC use the ST\CT of
Network Admin\Lan-Wired and (others).

 

Campaign Dialer

Provides business with opportunity to load and dial specific leads based
on calling campaigns uploaded to the Dialer.

 

Cail Copy

Uptivity (Cali Copy) Call Recording Application Takes screen scrape of
activity during calls

 

Cali Compiiance System

Used to track call monitoring issues across various functional areas

 

Calero (Cali Detail Recording)

installation of a new Telecommunications Expense i\/ianagement (TEi\/l)
and Cail Detail Report Application system to collect monthly telecom
expenses and compare the internal collected data against the carrier
provided data for allocation to the campuses This comparison will help
us to achieve greater accuracy on the allocation of the phone bills as weil
as provide better data to the effectiveness of other projects The existing
TEi\/l and CDR systems do not have the ability to provide the granularity
needed to report on data at this level and the data integrated into one
SaaS system (Caiero).

 

BrightSpace

Learning Management System

 

Bridgestreet Housing

School-sponsored student housing application placement and customer
service/client management

 

Bl\/ll (BROADCAST i\/lUSlC lNC)

Base Student Fee

 

 

Batch Add Activity Ui

The Batch Add Activity Ui is a tool that exists outside of CampusVue
whereby the user can create batches of activities and insert student
specific content/verbiage The user has the ability to upload student data
for this tool either using a spreadsheet that contains student specific
identifying data (systudentiD) along with specific content for each
student, or by using an existing student group in CampusVue. This Ui will
use the same functionality that exists within CampusVue for adding
activities however, it will allow the user to do it in batches rather than
per individual student.

 

 

NY: l 142705

{01282732-1}Page 12 or Exhibit 5

 

 

AWS Core infrastructure

Amazon Web Services

 

AwardSpring Schoiarship Vendor

Assists students in finding scholarships by matching them up with
scholarships that match their student data

 

Avaya

Telephone and communications

 

Autodesk AECS and AEiViS (includes
AutoCAD, l\/laya, 3DS i\/lax, Revit,
inventor, and Smoke)

Ciassroom Software

 

 

Assist Application that makes data updates for CampusVue, CARS, Lawson
i\/inroups, UARF, iViCP, and Student Apps
ASCAP i\/lusic licensing agreement that DCEH has for music being played in

common areas- Basic License Fee

 

Aruba Ciear Pass

Network admission control

 

Appiied Voice Speech Technology
(AVST)

Enterprise voice mail system

 

Applicant Tracking System ATS

Deltek Applicant Tracking System aka i-lRSmart is an HR application used
to by recruiters to track New Hire candidates

 

Apple Logic Studio and Apple Remote
Desktop

C|assroom Software

 

Antares Auto-Tune

Classroom Software

 

Andersson Syntheyes

Ciassroom Software for movement tracking of animation and 3D game

 

Aitiris (ACEl\/i)

This application allows Desktop Services members to remotely install
applications to user's PCs.

 

Aliegorithmic Substance

Ciassroom Software

 

AiO Schedule (Current Schedu|e)

CurrentSchedule lists course schedules by department For each course,
it provides a seat availability snapshot from the AIPGD Course Schedule
for CARS campuses Without this report, campuses using CARS don’t
know which course/sections have available seat

 

Aeriaiink

Aeriaiink will be utilized to facilitate the messages between and the
student's wireless carriers

 

Adobe ETLA Creative Cloud

Classroom Software

 

Active Directory Services (Classroom)

Directory Authentication and Authorization Service

 

Active Directory Services (Admin)

Directory Authentication and Authorization Service

 

 

Active Directory Federation Services
(ADFS) ‘

i\/laintenance Window: Sundays 2 a.m. - 12 p.m.
Release windows: Wednesday night 9 p.m. -Thursday 6`a.m.

 

 

NY: l 142705

{01282732-1}Page 13 OfEXhib115

 

 

ACl\/lE SBC

Session Border Controller (SBC) used for external SiP connections to the
Voice Network

 

A/V Studio Equipment

Relating to campus Audio/Visuai Studio Equipment

 

1098-T

Reg application from Cl\/iC to generate 1098-T data.

 

SDK for Unreai Tournament by EPiC
Games

Ciassroom software for game development

 

Dragon Naturally Speaking by
Kurzweii

Software used to provide accommodation help students with disabilities

 

l\/iicrosoft Office 2016 and earlier
versions '

Workstation software

 

Reason by Propelierhead

Ciassroom software for audio production

 

Red Giant

Classroom Software for video production

 

Unity Product Suite by Unity
Technologies

Ciassroom software for game development

 

Vicon Blade by Vicon

Classroom software for motion capture

 

Camworks by Geometric
Technologies

Classroom software for industrial Design

 

i\/iuster Render Engine

Ciassroom software for rendering of animation

 

ClickDimensions

i\/iarketing Analytics

 

 

 

DoNotCail DNC database/system
FYSK - Facts You Shouid Know
JetSpring Webchat

 

Master Web Database

Core i\/larketing Web site Datai\/iart

 

Neustar/ Decision Navigator

l\/larketing lead management

 

PossibieNow

 

QuinStreet

l\/iarketing lead management

 

 

CRi\/l (Star Portal)

Customer Relationship i\/ianagement

 

 

NY: 1142705

{01282732-1}1>age 14 ar Exhibit 5

 

 

 

Cisco Secure Access Control Server
(ACS)

The Cisco Secure Access Control Server (ACS) Soiution Engine is a
dedicated, rack-mountabie appliance for network access policy control

 

 

Other Software and SaaS Services:
This list sets forth specific products directly utilized by the Ai University System only. These
would be excluded from the Shared lT Systems

 

Name

Description

 

Abieton Live Sound

Ciassroom Software

 

Adobe Ca ptivate

Used by some instructors at SU for classroom instruction

 

DZED Dragonframe

Stop,i\/iotion software

 

Lectra Kaiedo

Ciassroom Software for fashion design and product development

 

Hoiiywood Camera Work Shot
Designer

Ai Video program to configure camera locations

 

RhinoCam by i\/lecSoft

Classroom Software for 3D printing of industrial design

 

 

Zayo Group -Dark Fiber

Dark Fiber between Ai Seattie's Physicai Bui|dings for network
connectivity between them

 

 

NY: 1142705

{01282732-1}Page 15 OrExhiba 5

 

 

EXHIBIT 6

Third-Party Agreements

All Contracts between DCEH and a third Person related to any Third-Party Materials or Third-
Party Support, including:

l.

10.

ll.
12.

13.

Master Services Agreement between Calero Software, LLC and Education Management
Il, LLC, dated September 30, 2016.

Digital Master Services Agreement between Hewlett Packard Enterprise Company and

, Education Management Corporation dated October 10, 2007.

Business Associate Agreement between Hewlett Packard Enterprise Company and
Education Management lI, LLC, dated February 25, 2016.

Services and Solutions Agreement between Xerox Corporation and Education
Management, LLC, dated May 29, 2012.

Managed Services Agreement (70919118) between Xerox Corporation and Education
Management, LLC, dated December 15, 2004, as amended by General Amendment,
dated October 17, 2008.

Software and Website Agreement between Tuition Options LLC and Education Finance
ll LLC, dated February 26, 2013.

AWS Enterprise Customer Agreement between Amazon Web Services lnc. and
Education Management, LLC, dated April 23, 2013.

CampusCare Software Support Agreement between Campus Management Corp. and
Education Management ll, LLC, dated April 30, 2004, as amended by the Second
Addendum, dated January 1, 2014, and the Third Addendum, dated lune 2, 2016.

Professional Service Agreement between Campus Management Corp. and Education
Management, LLC, dated April 30, 2004.

Software License Agreement between Campus Management Corp. and Education
Management, LLC, dated April 30, 2004, as amended by Addendum, dated March 14,
2014,

Master Agreement between D2L Ltd. and EDMC II, dated September 23, 2014,
Perpetual license for Oracle Database software

Agreement between Perceptive Software, LlLC (n/l/a Lexmark Enterprise Software, LLC)
and Education Management, LLC, dated June 30, 2011.

NY: 1156334 {01282732-1} Page l of Exhibit 6

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

Subscription License and Services Agreements between lnfor (US) Inc. and Education
Management, LLC, dated December 21, 2012.

Platform Version Change Requirements Agreement between Infor (US) Inc., Business
Software Inc. and Education Management, LLC, dated December 21 , 2012.

Non-Exclusive License Agreement between lnfor (US) Inc. and Education Management
Il, LLC, dated March 23, 1992, as amended by Addendum, dated November 7, 2016.

Non-Exclusive License Agreement between lnfor (US) lnc. and Education Management
Il, LLC, dated December 1995.

Master Services Agreement between Infor (US) Inc. and Education_Management ll, LLC2
dated August 17, 2005.

Business Associate Agreement between lnfor (US) lnc. and Education Management ll,
LLC, dated August 20, 2010.

Subscription License and Services Agreement between lnfor (US) lnc. Education
Management Corporation dated December 21, 2012.

Software Customer Agreement between Lawson Group and Education Management,
LLC, dated March 23, 1992.

Master Services Agreement between Lawson Software Americas Inc. and Education
Management, LLC, dated August 17, 2005, as amended by Addendum, dated August 24,
2010.

Software Services Agreement for Web-Based Training between Infor CUS) lnc. and
Education Management ll, LLC,

License to Use lnformation Software between Informatica Corporation and Education
Management, LLC, dated December 30, 2008, as amended by First Amendment, dated
.lune 25, 2010.

Software License Agreement between Informatica Corporation and Education
Management, LLC, dated September 29, 2011.

FastTrack for Dynamic 365 Microsoft Fast Track Services Agreement between Microsoft
Corporation and Education Management lI, LLC, dated May 17, 2017.

All other relevant agreements in the data room, as of January 1, 2018, including those
listed on Attachment l to this Exhibit 6.

NY: 1142705 {01282732-1}Page 2 of Exhibit 6

EXHIBIT 7
Shared IT Systems

The list of Shared IT Systems on Exhibit 5 is incorporated herein by reference.

NYI 115539§ {01282732-1}Page l of Exhibit 7

Schedule A
Transition Services

Transition Services Fee: During the first year of the Term (the “Initial TSA Term”), Studio
shall pay DCEH a monthly TSA Fee for the Transition Services equal to the cost per student per
month set forth below for each category of Transition Services (the “TSA Rate”) for each
University System in respect of which Studio requests the Transition Services After the lnitial
TSA Term and for the remainder of the Term, Studio shall pay DCEH a monthly TSA Fee for
the Transition Services equal to 115 % of TSA Rate; provided that (a) the cost for the Transition
Services with respect to the Ai University System assumes that the Transition Services require
100% of the working time and attention of the Ai Dedicated Employees (b) if any Ai Dedicated
Employee is not providing 100% of its working time and attention to the Transition Services ,
with respect to the Ai University System, DCEH and the Studio shall agree on an appropriate
reduction of the TSA Rate set forth in ltem 10 below based on the percentage of time of such Ai
Dedicated Employee allocated to activities other than the Transition Services set forth herein;
and (c) notwithstanding anything to the contrary contained herein (i) the increase in the TSA
Rate after the lnitial TSA Term shall not be applicable to the cost of the Ai Dedicated Employees
and (ii) the TSA Fee shall not include any amounts payable by DCEH with respect to any
Bankruptcy Proceeding involving DCEH.

The TSA Rate set forth below for each category of Transition Services (other than ltem 15) is the
maximum amount that Studio shall be obligated to pay for such Transition Services subject to
the percentage increase described in the preceding paragraph after the lnitial Term; provided,
however, that any decrease in DCEH’s Fully Burdened Cost of providing the Transition Services
shall result in a dollar-for-dollar reduction in the applicable TSA Rate for the remainder of the
Term. The TSA Rate for ltem 15 shall be DCEH’s Fully Burdened Cost of providing such
Managed Services

DCEH agrees to provide such supporting documentation and information as Studio may
reasonably request with respect to the calculation of the TSA Fee, DCEH’s Fully Burdened
Costs and any allocation of such costs and expenses to the applicable University Systems ln the
event of a dispute arising out of the calculation of the TSA Fee, DCEH’s Fully Burdened Costs
and any allocation of such costs and expenses to the applicable University Systems Studio will
deliver a written statement to DCEH listing each disputed item in reasonable detail. The Parties
shall seek to resolve all such disputes expeditiously and in good faith. DCEH shall continue to
perform the Transition Services as set forth herein in accordance with this Agreement pending
resolution of any dispute; provided that such dispute is resolved within thirty (30) days after
receipt of such notice from Studio.

Studio may terminate all or any particular category or categories of the Transition Services set
forth below with respect to any University System at any time Without penalty or premium by
providing thirty (30) days’ prior written notice to DCEH, and the TSA Fee shall be reduced
accordingly or terminated completely if all Transition Services are terminated

NotWithstanding the foregoing, solely with respect to any third party agreement to which DCEH
is a party thereto that (a) is an integral component of the Shared IT Systems (b) is necessary to

{01282732-1}

provide the Transition Services (other than the lnformation Technology listed in ltem 11 below)
and (c) has a term that expires more than 120 days after the Effective Date (each a “Non-IT
Contract”), Studio shall pay to DCEH for each University System such University System’s
allocable portion of the costs of such Non-IT Contract that is included in the applicable category
of the TSA Fee for the period beginning on the date that Studio elects to terminate such category
of Transition Services for Such University System until the expiration of the earlier of (i) the
existing term of such Non-IT Contract or (ii) the one-year anniversary of the Effective Date;
provided however, that if DCEH modifies amends extends or replaces such Non-IT Contract,
this provision shall no longer be applicable and Studio shall have no obligation to pay any
portion of such Non-IT Contract.

NotWithstanding the foregoing, solely with respect to any third party agreement to which DCEH
is a party thereto that (a) is an integral component of the Shared IT Systems (b) is necessary to »
provide the Transition Services with respect to the lnformation Technology listed in ltem ll
below and (c) has a term that expires more than 120 days after the Effective Date (each an “_l__”l:
Contract”), Studio shall pay to DCEH for each University System such University System’s
allocable portion of the costs of such IT Contract that is included in the lnformation Technology
listed in ltem 11 below for the period beginning on the date that Studio elects to terminate such
category of Transition Services for such University System until the expiration of the earlier of
(i) the existing term of such lT Contract or (ii) the end of the lnitial TSA Term; provided
however, that if DCEH modifies amends extends or replaces such lT Contract, this provision
shall no longer be applicable and Studio shall have no obligation to pay any portion of such IT
Contract. lf Studio does not elect to terminate the lnformation Technology category of
Transition Services with respect to any University System prior to the end of the lnitial TSA
Term, then Studio shall pay to DCEH a monthly TSA Fee for the lnformation Technology
category of Transition Services for such University System equal to 115 % of TSA Rate
commencing at the end of the TSA lnitial Term until Studio elects to terminate such category of
the Transition Services for such University System.

Transition Services and TSA Rates:

1. Accounting Services - $10.14/Student/Month

¢ Month-end Closing (including Revenue Pull-Forward analyses GL290, running
Kyriba reports EBITDA & BS reviews scholarship analyses running CARS reports
review and upload corporate journals payroll backout accruals PCARD accruals
checklist entries SIS exports supply store related entries accruals)

o Accounts Receivable Reporting (including AR Drills, AR Dashboard, AR Metrics
Past Due Credit Ext, Long-term AR)

¢ Account Reconciliations

v Unclaimed Property processes
¢ Bad Debt Accounting

¢ Revenue Accounting

0 Lease Administration

{01282732-1}Schedule B-ii

Lease accounting

Corporate entries to generate financial reporting
Monthly detailed ledger and trial balance
Quarterly financial reporting

Accounting research

EF2 reconciliations

Audit

Ad Hoc Report (including Regulatory)
PPE accounting

T&E Expense management

A/P Queue Coding/Approval

AP Check runs

Pcard management

AP Reporting

Kyriba Management

lnsurance Management

Bank Accounts Management

Covenant Calculations

Cash Reporting

Cash Flow Forecasting including l3-week Projections for lDOE and Lenders
Credit Card Management

Misc Other

Financial lnformation Systems Services - $1.29/Student/Month

UARF/incidents submittals and approvals for all Finance Systems
Workflow modifications and daily support for the various systems within finance

Lawson Maintenance, support and monthly close activities Which includes the
Security of finance employees ongoing inquiries monthly closing activities of all
subsystems system configuration system monitoring

ProLease Maintenance which includes pulling and preparing monthly rent uploads,
month end close process and all maintenance

Reporting out of all finance systems

Pcard uploads and support which includes pulling bi-weekly statement, preparing
payment for AP and providing detail and tie out and month end close activities

{01282732-1}Schedu1e B-iii

T&E Expense management

Management and administration for the Square system which includes all set up, user
training and configuration

Month end and quarter end support which includes the migration of all exports from
SIS systems imaging accruals system updates

Miscellaneous support/projects/testing/interaction between finance, PR, HR and IT.
Varies from month to month

Vendor Maintenance and support along which includes procure to pay support for
requisitions

POis and matching

FP&A Services - $4.88/Student/Month

Month-end departmental P&L analysis/planning/forecasting
Real Estate expense planning/forecasting

Reporting of monthly consolidated results fiscal year forecasts/plans
Monthly cash forecasting

Monthly/Quarterly Board reporting

Campus Support General Questions/Guidance

AP Support/Analysis

Other misc. requests (AP, regulatory, capital, etc.)

Strategic Analyses

Mobile Stipend Management

Telecom management

Ai Management Team Coordination

Procurement Services - $1.77/Student/Month

Sourcing of products and services
Negotiate business terms with vendors
Contracts reviews

Contract database management

Generate purchase orders

HR/Benefits Services - $11.95/Student/Month

Oversight of medical, vision dental and non-medical (401(k), STD, LTD, Life
lnsurance, etc.) benefits package offerings including employee enrollment, oversight
of Benefit Plan Documents

{01282732-1}Schedule B-iv

Point of contact for employee questions
Processing of employee documents (FMLA, etc.)
Employee Scholarships

Administer employee leave of absence process
All HR Systems and services support

Employee hiring and onboarding

Employee separations

lnternal communications via Go.EDMC

Alumni relations

lmmigration/visa support

Background check assistance (to the extent permitted under FCRA which is under
review)

Payroll Services - $2.69/Student/Month

Payroll preparation (checks direct deposits paycards)
Process garnishments

lssue manual checks

SSN validation (2x per year)

Prepare uncashed check reports

Prepare/lssue WZS

Time and Attendance tracking

Withholding and depositing payroll taxes via ADP
Prepare quarterly and annual payroll tax returns via ADP

Positive pay for off-cycle checks

Marketing Services & Communication Services - $3.88/Student/Month

PR / External Communications
Alumni relations

Marketing Ops

Website

Social Media

Email

Events

Media

{01282732-1}Schedule B-v

Analytics

State Licensing Services - $2.04/Student/Month

Annual Reporting Requirements

Annual License Renewals

New Licensure Applications

Teach Out Notifications

Teach Out Filing Requirements

Change of Ownership

Quarterly Reporting (including financials)
New Program Applications

Program Modifications

Quarterly ACICS Schools Requirements to State
Student Complaints - States

State Research, questions follow up

BPC review time

Internal grants (research)

Catalog reviews

Document retention

Enrollment agreements (review, state changes)

c Program integrity

Bonds - initial requests distributions cancellations
Tuition and Fee changes

Check requests and procurement

Re-entry exception requests

State Disclosures

Catalog Review

Mid Accreditation Review

Mock Visits

Self-Study Review

Central Student Financial Services ( not CENTER) - $8.49/Student/Month

Annual Compliance Audits

{01282732-1}Schedule B-vi

Close out audits

State grant audits

VA visits and audits

Federal reporting requirements

Federal surveys

Annual student consumer information updates
Campus security and fire safety tracking and reporting
Closed school notifications and reporting

DUNS and SAM updates

Federal Program Reviews (if campus selected by Department of Ed) - program
reviews are by OPE ID and would include any campus associated with the OPE ID
within the last 2 to 3 award years

Federal reporting for ACICS campuses
90/10 annual audit requirements
Federal Electronic applications

BPC

Default Management

Perkins Liquidation - Close outs
Perkins Liquidation - Ongoing
Policies and procedures

Forms

Regular Compliance Calls - FA Specialist, VA, CFA, Student Accounting, Weekly
Occurrences

Campus Based Funding, FISAP Audits Etc.

Federal research, regulatory review new federal updates state review and research
Campus support-general questions & guidance

Campus Monitoring Reports - ANA, Attendance

CFPB Complaints

Student Complaints

IPEDS

Fisk Reporting

. Career Services Reporting

{01282732-1}Schedule B-vii

10.

VA Reporting

Accreditors Reporting

Call Recording

Call Analytics

Mystery Shopping

Training Reporting

Intemal reporting and scorecards
Consent Judgment Reporting and Management
Ad hoc reporting

State Grant, Military Survey reporting
GE Disclosure

EFIP

Admission Scripts

Student Body Flow

Online Percentage Audit

GSM Analysis and data mapping
Persistence and Retention

Ai Linkage Report

Financial Aid reporting

Admissions data

Directing/loading data to Data Warehouse for reporting

Corporate Support - $27.50/Student/Month

Academics
Administrative Assistant
Admissions

Career Services
Compliance

Curriculum

Housing

HR

institutional Effectiveness

{01282732-1}Schedule B-viii

11.

¢ Library

¢ Management

¢ SFS

¢ Student Affairs

¢ Supply Store
lnformation Technology - $51.70/Student/Month

¢ Data Center

0 Active Directory Services

»- ¢ Application Server Work

¢ Avaya

¢ Call Copy

¢ Change Management
0 Citrix

0 Core Network

0 Database Services

¢ Domain Name Service (DNS)
¢ Informatica

¢ lTOC Monitoring

0 Network

¢ Proj ect Management
¢ Security

0 Telephony

0 VMWare
¢ AfV Studio Party Equipment
¢ Aerialink

¢ AIO Schedule (Current Schedule)

0 Applied Voice Speech Technology (AVST)
¢ Assist

¢ AWS Core lnfrastructure

¢ Bridgestreet Housing

¢ _Calero (Call Detail Recording)

{01282732-1}Schedule B-ix

Call Compliance System
CampusVue Portal

Check Point Client Encryption
Clarity

CMS (lnterwoven)

Content Alert

Contract Management
Corporate Facilities

Course Listing '

Course Revision

Course Scheduling System (CSS)
DataBase lnventory

Database Performance Monitoring
Decision Navi gator

Direct Loan Pell Reconciliation
DocuSign

eBook

EdConnect

eLibrary

Employee Portal

Enterprise File Transfer
Enterprise Mass Storage
Enterprise Message Bus
Estimated Financial Impact Plan (EFlP)
ExamSoft

EZ Proxy

Faculty Course Import

Faculty Session Prep

Firewall

Foglight
. GoToMeeting

{01282732-1}schedu1e B-X

Holds Automation

HP ArcSight

HP Business Process Monitor (BPM)
HP Business Service Management
HP Data Protector

HP Network Node Manager (NNM)
HP OpenView Operations Manager (OVOW)
HP SiteScope

HP Systems Insight Manager

HP Virtual User Generator (VuGen)
HVAC

lmage Onsite

lmageNow Upload Center
il\/Iodules Alumni Community
lmperva

IP Control

Kronos

Load Balancer

MHC Document Express

MiniTab Registration

Mobile (MCP)

Mobile Phone

MSBI Reports

MyGroups

NetQOS

Nexpose

Office365 - Lync Online

Office365 - Office Pro Plus

Office3 65 ~ OneDrive

Office365 - Outlook Online

OneSource

{01282732-1}Schedu1e B-xi

OpenVoice

Outlook

Password System (Center)
Presentation Technology
Printers

Program Course Management System (PCMS)
ProofPoint

Public Key lnfrastructure (PKl)
Rema Grad Team Application
RlC Process

Router

Satellite

Scanners

Schedule Manager

SecureNet (SN)

Security Equipment
SendWordNow
ShareKnowledge

ShowMgr

SimMan

SiteCore

SOA

Socrates

Software

Solar Winds

State Grants

Stipend Generator

Student Body F low (SBF)
Student Course Scheduling System (Student CSS)
Student Orientation

Student Payment Application (SPA)

{01282732-1}Schedule B-xii

Subversion

Switch

Symantec Data Loss Protection (DLP)
Symantec Endpoint Protection
Symantec Validation & lD Protection Service (VlP)
System Center Configuration Manager (SCCM)
System Galaxy

TargetVision

Tax Factory

Team Foundation Server

Telco Carrier

Textbooks UI

Third Party Collections Ul (TPC)
TOC (Transfer of Credits)

Transcript Request System (STS)
Tripwire

UPS

Vlsix

Vordel

Vormetric

Voyager / OPAC

VPN Cisco

WASP (Point of Sales)

WebCTRL

Wireless

Wireless Controller

Exchange

Hyperion

IARM

lmageNow

Lawson

{01282732-1}Schedule B-xiii

Lync

Other Services
Planview

RightFax
ServiceNow
SharePoint

Tidal

User Access Request
Video Conferencing
Workstation
Administrative Computing Services
Altiris

Audit

BizTalk

Brightspace
Campaign Dialer
Campus Facilities
CampusVue

Career Center
Classroom Computer Services
CRM

Digital Application
eCollege

eLeads

Enterprise Data Warehouse (EDW)
Genesys

Marketing Websites
Microsoft BI Tools
My Campus Portal
Qlikview

RACER

{01282732-1}Schedule B-xiv

v Student Financial Planning

0 Universal Content Management (UCl\/I)

¢ Webspace

12. Data Downloads. At the request the Studio, DCEH will download Business Data
for the University Systems from the Shared IT Systems and deliver to Studio at the Hourly Rate.

13. Design Development or Migration of lT Systems Requests for assistance in the
design development or migration of Systems will be made pursuant to an industry standard
SOW/Quote format on a per project basis

14. Service Center: $30 per student per month for the following services:

 

Service Description

 

Services include course management, faculty development and training, faculty

 

F acuity Management credentia|ing and operations plus management, and eCompanion course
management
Registrar Provide services for transfer of credit processing transcript requests and

outbound transcripts enrollment verifications.

 

Provide financial aid processing including file review, packaging,
CFA disbursements refunds and military/VA. Also includes support services such as
compiiance/QA, business analysis and training

 

 

 

ESC Provide technical support students faculty and staff via telephone
Student Affairs Provide student success services including student conduct and resolution
Center Training Provide training and administrative Support for Training & Professional
Management Development.

 

Provide inquiry services including inbound and outbound calling services and

Admissions Operations . . .
inquiry processing

 

Provide student accounting support including cash/check processing,

Student Accounting reconciliation annual FISAP reporting, billing and stipend processing

 

 

Recovery Provide account balance recovery and collection services for inactive students

 

 

 

15. Managed Services: To the extent that Studio requests DCEH to provide any
Managed Services that Studio has contracted to provide to the University Systems pursuant to
the Managed Services Agreements Studio shall pay DCEH for its Fully Burdened Costs of
providing such Managed Services

{01282732-1}Schedule B-xv

Schedule B
Regulatory Matters

DCEH expressly acknowledges its affirmative obligation to conduct its affairs on behalf of the
Studio in carrying out its obligations under this Agreement in a manner intended to be in
accordance with applicable standards of the higher education community, the requirements of the
Regulatory Agencies and applicable provisions of the Final Consent Judgments (the “_EM
Consent Judgemen ”), dated November l6, 2015, against Education Management Corporation
(for such period of time as such Final Consent Judgments remain binding upon any
postsecondary institution which had been owned by Education Management Corporation). In
furtherance thereof, and not by limitation, DCEH warrants, represents, and covenants that:

(a) DECH’s use and maintenance of any educational records containing
personally identifiable student information that is provided to it by Studio or any University
System pursuant to this Agreement remains subject to the oversight and control of Studio or such
University System. DCEH is familiar with, and will use commercially reasonable efforts to
comply in all material respects with, all applicable laws and regulations pertaining to student
educational records and privacy, including the Family Educational Rights and Privacy Act, 20
U.S.C. § 1232g and subsequent codes, and its implementing regulations at 34 C.F.R. Part 99, and
the Gramm Leach Bliley Financial Modernization Act, 15 U.S.C. §§ 6801-6803 (collectively, the
“Privacv Laws and Regulations”). DCEH will timely notify Studio in the event it receives notice
of any investigation, inquiry or proceeding concerning the privacy of student information
received by it from Studio or any University System. DCEH will use commercially reasonable
efforts to include a provision substantively similar to this section in any contract with any
Subsidiary, Subcontractor, or third party to which it provides any information of any University
System protected by the Privacy Laws and Regulations. DCEH will use commercially
reasonable efforts to require a representation, warranty and covenant similar to this section by
any Subsidiary, Subcontractor, or third party to which it provides any information protected by
the Privacy Laws and Regulations. DCEH will not divulge any protected Student information to

' any Subcontractor without prior notice to and written consent of Studio (which consent will not
be unreasonably withheld, conditioned or delayed); provided, however, that this requirement
shall not restrict such DCEH from divulging protected student information to a Subcontractor for
the purpose of providing the Services pursuant to this Agreement where DCEH has included a
provision substantively similar to this section in its contract with the Subcontractor.

(b) In the event this Agreement is terminated, DCEH will use commercially
reasonable efforts to promptly deliver to Studio or its designee or successor all data regarding
prospective students, applicants and students provided to it by Studio under this Agreement.

(c) DCEH is familiar with applicable laws and regulations regarding the
compensation of Persons directly or indirectly engaged in student recruiting activities by or on
behalf of postsecondary educational institutions, as set forth in the Higher Education Act at 20
U.S.C. Section lO94(a)(20) and subsequent codes, and in regulations promulgated by the U.S.
Department of Education at 34 C.F.R. Section 668.14(b)(22), and any successor code or
regulation (collectively, the “lncentive Compensation Laws and Regulations”). To the extent
applicable to the provision of Services provided by DCEH to Studio under this Agreement,
DCEH will comply in all material respects with the lncentive Compensation Laws and

{01282732-1}

Regulations. DCEH and Studio will promptly notify each other in the event either party receives
notice of any investigation, inquiry or proceeding from an Educational Agency concerning the
compensation of its employees or those of any Subcontractors, agents, or third-party vendors
engaged in providing services pertaining to Student recruiting or the award of financial aid in
connection with this Agreement. DCEH will use commercially reasonable efforts to require a
provision substantively similar to this section in any contract with any Subsidiary, Subcontractor,
or third party which provides any services for DCEH in connection with this Agreement that
may be covered by the lncentive Compensation Law and Regulations.

(d) To the extent applicable to the provision of Services provided by DCEH to
Studio under this Agreement, DCEH will use commercially reasonable efforts to comply in all
material respects with applicable state and federal laws and regulations governing advertising,
electronic communications and solicitations, and telemarketing including Section 5 of the FTC
Act (15 U.S.C. Section 45), the CAN-SPAM Act (15 U.S.C. Sections 7701-7713), the
Telemarketing Consumer Fraud and Abuse Prevention Act (15 U.S.C. Sections 1601-1608), the
Federal Trade Commission Telemarketing Sales Rule (16 C.F.R. 310.1, et seq.), the Federal
Communications Commission telemarketing regulations (47 C.F.R. 64.1200 et seq.), and the
U.S. Department of Education regulations pertaining to misrepresentation set forth at 34 CFR
Section 668 Subpart F (collectively, the “Marketing Laws and Regulations”). DCEH will use
commercially reasonable efforts to require a provision substantively similar to this section in any
contract with any Subsidiary, or Subcontractor, including any Subcontractor which provides any
marketing or advertising related services for DCEH as part of the Services under this Agreement.

{01282732-1}Schedule B-2

SCHEDULE C
Dedicated Employees

(See attached)

{01282732-1}

IN WITNESS WHEREOF, the Parties have caused this Agreement#to be executed as
of the day and year first above written

STUDIO ENTERPRISE MANAGER, LLC

By: N_é;/;'/

ame.
Title:

 

DREAM CENTER EDUCATION HOLD]NGS, LLC
By:

 

Name:
Title:

[Signature Page to Transition Services and License Assignment]

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as
of the day and yeari f rst above written

STUDIO ENTERPRISE MANAGER, LLC
By:

 

Name:
Title:

BD:EA)A’?`ER EDUCAT[ON OLDINGS, LLC
widow 15 1111§/,:/

wanda is v/JEM
ahmwma¢/L Q- C>'D 0

_itle:

[Sigmzture..Page to Transition Services and License Assignment]

